EP 231 Final Earning Agreement

(Amending and Restating the Original EP 231 Earning Agreement)

 

 

 

 

 

 

Paltar Petroleum Limited (ACN 149 987 459)

 

 

Nation Energy (Australia) Pty Ltd (ACN 606 533 046)

 

 



--------------------------------------------------------------------------------

 

Contents

1.            Defined
terms..................................................................................................................
2

2.            Initial
Consideration.........................................................................................................
2

3.         Farm-in and
Operator.......................................................................................................
3

4.         Operating
Committee.......................................................................................................
9

5.            Work Programs and
Budgets..........................................................................................
12

6.            Production
Licences.......................................................................................................
14

7.           
Default...........................................................................................................................
15

8.            Relinquishments and
renewals.......................................................................................
17

9.            Transfer of interest or
rights...........................................................................................
17

10.         Withdrawal from
Agreement.....................................................................................................
18

11.         Relationship of Parties and
Tax......................................................................................
19

12.         Confidential
Information...............................................................................................
21

13.         Force
majeure................................................................................................................
22

14.        
Notices...........................................................................................................................
23

15.         Applicable law and
arbitration.......................................................................................
24

16.        
Term..............................................................................................................................
24

17.         General
provisions.........................................................................................................
25

18.        
Definitions.....................................................................................................................
27

 

Schedule 1:  Royalties

Schedule 2:  Work Program and Budget for Permit Years 4 and 5

Annex 1:      Accounting Procedure   

--------------------------------------------------------------------------------

 

EP 231 Final Earning Agreement

(Amending and Restating the Original EP 231 Earning Agreement)

Dated 31 May 2016

Parties

Paltar Petroleum Limited (ACN 149 987 459) of Level 10, 32 Martin Place, Sydney,

New South Wales 2000 (Paltar)

and

Nation Energy (Australia) Pty Ltd (ACN 606 533 046) of RPO Box 60610, Granville
Park,

Vancouver, British Columbia V6H 4B9 (Nation)

Background

A.                Paltar owns the Permit.

B.                 The Parties entered into the EP 231 Earning Agreement dated
30 August 2015 (as amended by a Master Amendment dated 17 December 2015 and a
Second Master Amendment dated 8 February 2016, the “Original Earning Agreement”)
allowing Paltar to earn interests in the Permit and any Production Licenses that
might be earned covering certain Blocks in EP 231. The cash consideration and
share consideration required by this Original Earning Agreement have not yet
been paid to Paltar, but the Parties now wish by this Agreement to (i) ratify
and confirm the effectiveness of the Original Earning Agreement, (ii) enlarge
the time allowed for payment and delivery of the consideration, (iii) combine
this Original Earning Agreement with the promised but not yet delivered
Additional EP 231 Earning Agreement described in the following recital C, and
(iv) ratify, amend, combine, enlarge, and replace the Original Earning
Agreement. 

C.                 Paltar promised Nation an Additional EP 231 Earning Agreement
(the “Additional Earning Agreement”) in the third restated letter agreement
dated 30 August 2015, as subsequently amended, which was intended to allow
Paltar to earn interests in Production Licenses, if any, that might be earned
covering certain Blocks in EP 231 not subject to the Original Earning
Agreement.  The Additional Earning Agreement was never executed, however, and
the Parties now wish by this Agreement to fulfil the promise of an Additional
Earning Agreement by combining the Blocks, consideration, and earning procedures
in the Original Earning Agreement with those anticipated in the unexecuted
Additional Earning Agreement.

D.                Paltar and Nation Energy Inc., a Wyoming corporation (“Nation
Wyoming”) which owns all the outstanding stock of Nation, entered into an Option
dated 30 August 2015 (as amended on 12 February 2016, the “Option”) affording
Nation Wyoming the right to purchase EP 231 and certain other assets of Paltar. 
Nation Wyoming has decided to release and terminate this Option, and wishes
instead for Nation to enter into an earning agreement covering the Permit Area.
By this Agreement, the Parties set forth their binding agreement concerning the
Cash Consideration and Share Consideration, the costs of Operations to be borne
by Nation, and the interests that may be earned by Nation in the Permit and any
Production Licences issued to Paltar in the Permit Area.

--------------------------------------------------------------------------------

 

2

 

 

Operative provisions

The Parties hereby ratify and amend the Original Earning Agreement, combine it
with the anticipated Second Earning Agreement, expand it to cover the Permit
Area, and restate and replace it as follows:


1.                DEFINED TERMS

Clause 18 of this Agreement sets out and explains the defined terms, or refers
to the definitions of the terms, and the rules of interpretation that apply.


2.                INITIAL CONSIDERATION


2.1              CASH CONSIDERATION

Upon execution of this Agreement, Nation will execute and deliver to Paltar its
promissory note in the original principal amount of A$24,322,501, with payment
guaranteed by Nation Wyoming.  The principal amount reflects the total cash
consideration due under a total of seven earning agreements (six granted by
Paltar and one by a Paltar subsidiary, Officer Petroleum Pty Ltd) of even date;
the portion of the principal amount allocated to this Agreement (the “Cash
Consideration”) is A$1,906,433.  The allocated amount comprises A$769,143
previously promised and accounted for as consideration for the Original Earning
Agreement and an additional A$1,137,290 as consideration for the new rights
being granted in the remaining Blocks in the Permit Area.


2.2              SHARE CONSIDERATION


WITHIN SEVEN DAYS AFTER DELIVERY TO NATION WYOMING OF PALTAR’S AUDITED FINANCIAL
STATEMENTS FOR THE THREE MOST RECENT FISCAL YEARS, TOGETHER WITH SUCH ADDITIONAL
FISCAL PERIOD FINANCIAL STATEMENTS AS MAY BE REQUIRED FOR REPORTING BY NATION
WYOMING UNDER APPLICABLE REGULATIONS OF THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION, NATION WYOMING WILL ISSUE 900 MILLION OF ITS COMMON SHARES
TO PALTAR, SUBJECT TO THE SAME RESTRICTIONS ON THE TRANSFER OF SUCH SHARES AS
SET FORTH IN THE THIRD RESTATED LETTER AGREEMENT DATED 30 AUGUST 2015, AS
SUBSEQUENTLY AMENDED.  SUCH SHARES REFLECT THE TOTAL SHARE CONSIDERATION DUE
UNDER ALL SEVEN EARNING AGREEMENTS REFERRED TO IN CLAUSE 2.1; THE PORTION
ALLOCATED TO THIS AGREEMENT (THE “SHARE CONSIDERATION”) IS 128,571,430 SHARES. 
THE ALLOCATED PORTION COMPRISES 85,714,285 SHARES PREVIOUSLY PROMISED AND
ACCOUNTED FOR AS CONSIDERATION FOR THE ORIGINAL EARNING AGREEMENT AND 42,857,145
SHARES AS CONSIDERATION FOR THE NEW RIGHTS BEING GRANTED IN THE REMAINING BLOCKS
IN THE PERMIT AREA.


2.3              NON-REFUNDABLE CONSIDERATION FOR EARNING RIGHTS

The Cash Consideration and Share Consideration are non-refundable consideration
for the right given Nation hereunder to earn interests in any Production
Licences that may be granted to Paltar covering any of the Permit Area. 


 

--------------------------------------------------------------------------------

 

3

 

 


3.                FARM-IN AND OPERATOR


3.1              NATION INTEREST


ON NATION SPENDING AT LEAST THE EARNING AMOUNT IN EXPENDITURE ON OR FOR THE
BENEFIT OF THE PERMIT AREA BEFORE THE END OF THE EARNING PERIOD (EARNING DATE),
NATION, ON GIVING NOTICE TO PALTAR VERIFYING THE AMOUNT OF EXPENDITURE NATION
HAS INCURRED:


(A)                ACQUIRES A BENEFICIAL INTEREST, TO THE EXTENT OF THE NATION
INTEREST, IN THE PERMIT AREA; AND


(B)               WILL HAVE THE RIGHT TO BE TRANSFERRED THE NATION INTEREST IN
THE PERMIT AREA, IN SUCH MANNER AND ON SUCH TERMS AS DO NOT MATERIALLY INCREASE
THE OBLIGATIONS OWED THE GOVERNMENT IN RESPECT OF THE AREA THEN COVERED BY THE
PERMIT; AND 


3.2              JOINT VENTURE OPERATING AGREEMENT


ON OR AS SOON AS PRACTICABLE AFTER THE EARNING DATE THE PARTIES SHALL ENTER INTO
AN EXPLORATION JOINT VENTURE OPERATING AGREEMENT IN RESPECT OF THE PERMIT AREA
ON TERMS CUSTOMARY FOR SUCH AN AGREEMENT IN THE AUSTRALIAN PETROLEUM INDUSTRY
 AND UNDER WHICH:


(A)                PALTAR HOLDS THE PALTAR INTEREST AND NATION HOLDS THE NATION
INTEREST IN THE PERMIT AREA;


(B)               PALTAR IS THE OPERATOR OF THE JOINT VENTURE;


(C)                NATION SHALL CONTRIBUTE 100% OF THE ACTUAL WORK PROGRAM
EXPENSES UNDER THE JOINT VENTURE OPERATING AGREEMENT;


(D)               NATION SHALL NOT BE PERMITTED TO WITHDRAW FROM THE JOINT
VENTURE OPERATING AGREEMENT UNTIL THE END OF THE FIFTH PERMIT YEAR;


(E)                THE TERMS SET OUT IN CLAUSE 6.1 TO 6.3 (INCLUSIVE) OF THIS
AGREEMENT WILL BE INCORPORATED; 


(F)                THE TERMS OF THE OPTION IN FAVOUR OF NATION SET OUT CLAUSES
5.3 TO 5.7 (INCLUSIVE) WILL BE INCORPORATED AND, IN THE EVENT THAT THE OPTION IS
EXERCISED BY NATION WITH RESPECT TO A PRODUCTION LICENCE, THEN THE PRODUCTION
LICENCE WILL NOT FORM PART OF THE JOINT VENTURE PROPERTY UNDER THE JOINT VENTURE
OPERATING AGREEMENT FROM THE DATE OF EXERCISE OF THE OPTION, AND


(G)                UPON ENTRY INTO THE JOINT VENTURE OPERATING AGREEMENT, THE
REMAINING EFFECTIVE CLAUSES OF THIS AGREEMENT WILL IMMEDIATELY TERMINATE WITH
RESPECT TO THE PERMIT AREA, SUBJECT TO ANY AND ALL ACCRUED RIGHTS AND
LIABILITIES OF THE PARTIES.


3.3              DESIGNATION OF OPERATOR 

Paltar is hereby designated as Operator, and agrees to act as such in accordance
with this Agreement.


 

--------------------------------------------------------------------------------

 

4

 

 


3.4              RIGHTS AND DUTIES OF OPERATOR


(A)                PALTAR SHALL HAVE ALL OF THE RIGHTS, FUNCTIONS AND DUTIES OF
OPERATOR UNDER THIS AGREEMENT AND WILL HAVE EXCLUSIVE CHARGE OF AND SHALL
CONDUCT ALL OPERATIONS ON THE PERMIT AREA UNDER THE OVERALL DIRECTION OF THE
OPERATING COMMITTEE.  PALTAR MAY EMPLOY INDEPENDENT CONTRACTORS AND AGENTS,
INCLUDING RELATED BODIES CORPORATE OF PALTAR, IN SUCH OPERATIONS.


(B)               PALTAR WARRANTS AND REPRESENTS TO NATION THAT THE PERMIT AND
PALTAR’S INTEREST IN THE PERMIT IS IN GOOD STANDING AND IS NOT SUBJECT TO ANY
BREACH, DEFAULT OR OTHER CIRCUMSTANCE THAT WILL OR MAY RESULT IN THE PERMIT
BEING SURRENDERED OR CANCELLED OR BECOMING SUBJECT TO ANY ENCUMBRANCE. PALTAR
SHALL:

(I)                 WITHOUT LIMITING CLAUSE 5.1(C) AND SUBJECT TO APPLICABLE
GOVERNMENT REQUIREMENTS, ENSURE THAT EACH WORK PROGRAM AND BUDGET CONSISTS OF
WORK TO BE PERFORMED ON OR FOR THE BENEFIT OF THE PERMIT AREA;

(II)               NOT GRANT, CREATE OR ALLOW THE GRANT OR CREATION OF ANY
ENCUMBRANCE OVER PALTAR’S INTEREST IN THE PERMIT WITHOUT THE PRIOR WRITTEN
CONSENT OF NATION;

(III)             NOT SELL, TRANSFER, ASSIGN OR OTHERWISE DISPOSE OF PALTAR’S
INTEREST IN THE PERMIT OR PART WITH POSSESSION OF THE PERMIT WITHOUT THE PRIOR
WRITTEN CONSENT OF NATION;

(IV)             IMMEDIATELY NOTIFY NATION OF ANY ACT, EVENT, CIRCUMSTANCE,
CORRESPONDENCE, NOTICE OR OTHER INFORMATION (IN ANY FORM AND FROM WHATEVER
SOURCE) THAT MAY CAUSE, OR IS RELEVANT TO, PALTAR’S INTEREST IN THE PERMIT
BECOMING THE SUBJECT OF AN ENCUMBRANCE OR BEING SURRENDERED OR CANCELLED; AND 

(V)               TAKE ALL STEPS AS ARE NECESSARY OR APPROPRIATE TO ENSURE THAT
THE APPLICATION FOR, GRANT AND TRANSFER OR ISSUE OF A PRODUCTION LICENCE TO
NATION OCCURS AS SOON AS PRACTICABLE FOLLOWING A DECISION BY NATION UNDER CLAUSE
6.1(B).  


(C)                IN THE CONDUCT OF OPERATIONS, PALTAR SHALL:

(I)                 PERFORM OPERATIONS IN ACCORDANCE WITH THE PROVISIONS OF THE
PERMIT, THE LAWS, THIS AGREEMENT AND THE DECISIONS OF THE OPERATING COMMITTEE;

(II)               CONDUCT ALL OPERATIONS IN A DILIGENT, SAFE AND EFFICIENT
MANNER IN ACCORDANCE WITH GOOD AND PRUDENT OIL FIELD PRACTICES AND FIELD
CONSERVATION PRINCIPLES GENERALLY FOLLOWED BY THE INTERNATIONAL PETROLEUM
INDUSTRY UNDER SIMILAR CIRCUMSTANCES;

(III)             PREPARE AND SUBMIT TO THE OPERATING COMMITTEE THE PROPOSED
WORK PROGRAMS AND BUDGETS AS PROVIDED IN CLAUSE 5;

(IV)             ACQUIRE ALL PERMITS, CONSENTS, APPROVALS, SURFACE OR OTHER
RIGHTS THAT MAY BE REQUIRED FOR THE CONDUCT OF OPERATIONS;

(V)               PERMIT NATION’S REPRESENTATIVES TO HAVE AT ALL REASONABLE
TIMES AND AT THEIR OWN RISK AND EXPENSE REASONABLE ACCESS TO THE OPERATIONS WITH
THE RIGHT TO OBSERVE ALL SUCH OPERATIONS;

 

--------------------------------------------------------------------------------

 

5

 

 

(VI)             PAY TO THE GOVERNMENT WITHIN THE PERIODS AND IN THE MANNER
PRESCRIBED BY THE LAWS, ALL PERIODIC PAYMENTS, TAXES, FEES AND OTHER AMOUNTS
PERTAINING TO OPERATIONS, BUT EXCLUDING ANY TAXES MEASURED BY THE INCOMES OF THE
PARTIES;

(VII)           CARRY OUT THE OBLIGATIONS OF PALTAR PURSUANT TO THE PERMIT,
INCLUDING, BUT NOT LIMITED TO, PREPARING AND FURNISHING SUCH REPORTS, RECORDS
AND INFORMATION AS MAY BE REQUIRED PURSUANT TO THE PETROLEUM ACT;

(VIII)         HAVE, IN ACCORDANCE WITH THE DECISIONS OF THE OPERATING
COMMITTEE, THE EXCLUSIVE RIGHT AND OBLIGATION TO REPRESENT THE PARTIES IN ALL
DEALINGS WITH THE GOVERNMENT WITH RESPECT TO MATTERS ARISING UNDER OPERATIONS;

(IX)             ACT AS THE PARTIES’ REPRESENTATIVE IN RESPECT OF NATIVE TITLE
RIGHTS AND ABORIGINAL HERITAGE ISSUES, NEGOTIATE AND ENTER INTO AGREEMENTS WITH
THE PARTIES TO NATIVE TITLE CLAIMS, AND IN ALL OTHER RESPECTS DEAL WITH ISSUES
OF THIS KIND AS AND WHEN THEY ARISE, INCLUDING THE RECOGNITION OF NATIVE TITLE
RIGHTS AND THE SETTLEMENT OF NATIVE TITLE CLAIMS;

(X)               IN CASE OF AN EMERGENCY (INCLUDING A SIGNIFICANT FIRE,
EXPLOSION, PETROLEUM RELEASE, OR SABOTAGE; INCIDENT INVOLVING LOSS OF LIFE,
SERIOUS INJURY TO AN EMPLOYEE, CONTRACTOR, OR THIRD PARTY, OR SERIOUS PROPERTY
DAMAGE; STRIKES AND RIOTS; OR EVACUATIONS OF PALTAR PERSONNEL): (I) TAKE ALL
NECESSARY AND PROPER MEASURES FOR THE PROTECTION OF LIFE, HEALTH, THE
ENVIRONMENT AND PROPERTY; AND (II) AS SOON AS REASONABLY PRACTICABLE, NOTIFY
NATION OF THE DETAILS OF SUCH EMERGENCY AND ANY MEASURES IT HAS TAKEN OR PLANS
TO TAKE IN RESPONSE; AND

(XI)             DO ALL OTHER ACTS AND THINGS THAT ARE REASONABLY NECESSARY OR
DESIRABLE TO FULFIL ITS FUNCTIONS OR ARE INCIDENTAL TO THE ABOVE POWERS AND
DUTIES.


3.5              PALTAR PERSONNEL


(A)                PALTAR SHALL ENGAGE OR RETAIN SUCH EMPLOYEES, CONTRACTORS,
CONSULTANTS AND AGENTS AS ARE REASONABLY NECESSARY TO CONDUCT OPERATIONS.


(B)               SUBJECT TO THE LAWS AND THIS AGREEMENT, PALTAR WILL DETERMINE
THE NUMBER OF EMPLOYEES, CONTRACTORS, CONSULTANTS AND AGENTS, THE SELECTION OF
SUCH PERSONS, THEIR HOURS OF WORK, AND THE COMPENSATION TO BE PAID TO ALL SUCH
PERSONS IN CONNECTION WITH OPERATIONS.


3.6              INFORMATION SUPPLIED BY PALTAR


(A)                PALTAR SHALL PROVIDE NATION WITH THE FOLLOWING DATA AND
REPORTS FROM THE OPERATIONS:

(I)                 COPIES OF ALL LOGS OR SURVEYS;

(II)               DAILY DRILLING REPORTS;

(III)             COPIES OF ALL TESTS AND CORE DATA AND ANALYSIS REPORTS;

(IV)             FINAL WELL REPORT;

 

--------------------------------------------------------------------------------

 

6

 

 

(V)               COPIES OF THE FINAL GEOLOGICAL AND GEOPHYSICAL MAPS, SEISMIC
SECTIONS AND SHOT POINT LOCATION MAPS AND REPORTS;

(VI)             ENGINEERING STUDIES, DEVELOPMENT SCHEDULES AND ANNUAL PROGRESS
REPORTS ON DEVELOPMENT PROJECTS;

(VII)           FIELD AND WELL PERFORMANCE REPORTS, INCLUDING RESERVOIR STUDIES
AND RESERVE ESTIMATES; AND

(VIII)         COPIES OF ALL REPORTS RELATING TO OPERATIONS FURNISHED BY PALTAR
TO A GOVERNMENT.


(B)               PALTAR SHALL PROVIDE NATION SUCH ADDITIONAL INFORMATION AS
NATION MAY REASONABLY REQUEST IN WRITING, PROVIDED THAT NATION MUST PAY THE
COSTS OF PREPARING SUCH INFORMATION AND THE PREPARATION OF SUCH INFORMATION MUST
NOT UNDULY BURDEN PALTAR’S ADMINISTRATIVE AND TECHNICAL PERSONNEL. 


(C)                PALTAR SHALL GIVE NATION ACCESS AT ALL REASONABLE TIMES
DURING NORMAL BUSINESS HOURS TO ALL DATA AND REPORTS ACQUIRED IN THE CONDUCT OF
OPERATIONS.  NATION MAY MAKE COPIES OF SUCH OTHER DATA AT ITS SOLE EXPENSE.


3.7              SETTLEMENT OF CLAIMS AND LAWSUITS


(A)                PALTAR SHALL PROMPTLY NOTIFY NATION OF ANY AND ALL CLAIMS OR
SUITS WHICH ARISE OUT OF OPERATIONS OR RELATE IN ANY WAY TO OPERATIONS.  PALTAR
SHALL REPRESENT NATION AND DEFEND OR OPPOSE THE CLAIM OR SUIT. PALTAR MAY IN ITS
SOLE DISCRETION COMPROMISE OR SETTLE ANY SUCH CLAIM OR SUIT OR ANY RELATED
SERIES OF CLAIMS OR SUITS FOR AN AMOUNT NOT TO EXCEED THE EQUIVALENT OF
$250,000, EXCLUSIVE OF LEGAL FEES.  PALTAR SHALL SEEK GUIDANCE FROM THE
OPERATING COMMITTEE ON AMOUNTS IN EXCESS OF THE ABOVE-STATED AMOUNT.  NATION
SHALL HAVE THE RIGHT TO BE REPRESENTED BY ITS OWN COUNSEL AT ITS OWN EXPENSE IN
THE SETTLEMENT, COMPROMISE OR DEFENCE OF SUCH CLAIMS OR SUITS.


(B)               NATION SHALL PROMPTLY NOTIFY PALTAR OF ANY CLAIM MADE AGAINST
NATION BY A THIRD PARTY WHICH ARISES OUT OF OR MAY AFFECT THE OPERATIONS.


3.8              LIMITATION ON LIABILITY OF PALTAR


(A)                EXCEPT AS SET OUT IN CLAUSE 3.8(C), NEITHER PALTAR NOR ANY
OTHER INDEMNITEE (AS DEFINED BELOW) SHALL BEAR ANY DAMAGE, LOSS, COST, EXPENSE
OR LIABILITY RESULTING FROM PERFORMING (OR FAILING TO PERFORM) THE DUTIES AND
FUNCTIONS OF OPERATOR, AND THE INDEMNITEES ARE HEREBY RELEASED FROM LIABILITY TO
NATION FOR ANY AND ALL DAMAGES, LOSSES, COSTS, EXPENSES AND LIABILITIES ARISING
OUT OF, INCIDENTAL TO OR RESULTING FROM SUCH PERFORMANCE OR FAILURE TO PERFORM,
EVEN THOUGH CAUSED IN WHOLE OR IN PART BY A PRE-EXISTING DEFECT, THE NEGLIGENCE
(WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF
PALTAR (OR ANY SUCH INDEMNITEE).


(B)               EXCEPT AS SET OUT IN CLAUSE 3.8(C), NATION SHALL DEFEND AND
INDEMNIFY PALTAR AND ITS RELATED BODIES CORPORATE, AND THEIR RESPECTIVE
EMPLOYEES, OFFICERS AND DIRECTORS (COLLECTIVELY, THE INDEMNITEES), FROM ANY AND
ALL DAMAGES, LOSSES, COSTS, EXPENSES (INCLUDING REASONABLE LEGAL COSTS, EXPENSES
AND ATTORNEYS' FEES) AND LIABILITIES INCIDENTAL

--------------------------------------------------------------------------------

 

7

 

 


TO CLAIMS, DEMANDS OR CAUSES OF ACTION BROUGHT BY OR ON BEHALF OF ANY PERSON OR
ENTITY, WHICH CLAIMS, DEMANDS OR CAUSES OF ACTION ARISE OUT OF, ARE INCIDENTAL
TO OR RESULT FROM OPERATIONS, EVEN THOUGH CAUSED IN WHOLE OR IN PART BY A
PRE-EXISTING DEFECT, THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT
LIABILITY OR OTHER LEGAL FAULT OF PALTAR (OR ANY SUCH INDEMNITEE).


(C)                NOTWITHSTANDING CLAUSES 3.8(A) AND 3.8(B), IF ANY SENIOR
SUPERVISORY PERSONNEL OF PALTAR OR ITS RELATED BODIES CORPORATE ENGAGE IN WILFUL
MISCONDUCT WHICH PROXIMATELY CAUSES NATION TO INCUR DAMAGES, LOSS, COST, EXPENSE
OR LIABILITY FOR CLAIMS, DEMANDS OR CAUSES OF ACTION REFERRED TO IN CLAUSES
3.8(A) OR 3.8(B), THEN PALTAR SHALL BE LIABLE FOR SUCH DAMAGES, LOSS, COST,
EXPENSE AND LIABILITY.


(D)               NOTWITHSTANDING THE FOREGOING, UNDER NO CIRCUMSTANCES SHALL
PALTAR OR ANY OTHER INDEMNITEE EVER BEAR ANY CONSEQUENTIAL LOSS. 


(E)                IN THE EVENT THAT THERE IS A CHANGE OF OPERATOR THEN, FROM
THE DATE A NEW OPERATOR IS APPOINTED, THE NEW OPERATOR SHALL HAVE THE BENEFIT OF
EACH OF CLAUSE 3.8(A) – (D) AS IF THE NEW OPERATOR WERE NAMED IN THOSE CLAUSES
IN PLACE OF PALTAR.


3.9              INSURANCE OBTAINED BY PALTAR


(A)                PALTAR SHALL MAINTAIN FOR SUCH LIMITS AS IT MAY REASONABLY
BELIEVE PRUDENT ANY AND ALL INSURANCE IT BELIEVES APPROPRIATE UNDER THE
CIRCUMSTANCES, INCLUDING:

(I)                 ALL INSURANCE REQUIRED BY THE LAWS; 

(II)               THIRD PARTY LIABILITY INSURANCE COVERING LIABILITY TO THIRD
PARTIES WHICH MAY ARISE IN CONNECTION WITH THE OPERATIONS;

(III)             COST OF WELL CONTROL/REDRILLING AND RECOMPLETION
EXPENSES/SEEPAGE AND CONTAMINATION AND POLLUTION LIABILITY INSURANCE COVERING
EXPENSES INCURRED IN REGAINING CONTROL OF WELLS INCLUDING MATERIALS AND SERVICES
NECESSARY TO BRING THE WELLS UNDER CONTROL AND COSTS EXPENDED TO REINSTATE THE
WELL TO THE DEPTH AND CONDITION WHICH EXISTED PRIOR TO AN INSURED OCCURRENCE;
AND

(IV)             WORKERS COMPENSATION INSURANCE.


(B)               PALTAR SHALL, IN RESPECT OF SUCH INSURANCE:

(I)                 USE REASONABLE ENDEAVOURS TO PROCURE OR CAUSE TO BE PROCURED
SUCH INSURANCE PRIOR TO OR CONCURRENT WITH THE COMMENCEMENT OF RELEVANT
OPERATIONS AND MAINTAIN OR CAUSE TO BE MAINTAINED SUCH INSURANCE DURING THE TERM
OF THE RELEVANT OPERATIONS OR ANY LONGER TERM REQUIRED UNDER THE PERMIT OR THE
LAWS;

(II)               PROMPTLY INFORM NATION WHEN INSURANCE IS TAKEN OUT AND AT
NATION’S REQUEST SUPPLY IT WITH CERTIFICATES OF INSURANCE OR COPIES OF THE
RELEVANT POLICIES WHEN THEY ARE ISSUED; AND

 

--------------------------------------------------------------------------------

 

8

 

 

(III)             DULY FILE ALL CLAIMS AND TAKE ALL NECESSARY AND PROPER STEPS
TO COLLECT ANY PROCEEDS.


(C)                PALTAR SHALL USE ITS REASONABLE ENDEAVOURS TO REQUIRE ALL
CONTRACTORS (INCLUDING SUB‑CONTRACTORS) PERFORMING WORK WITH RESPECT TO THE
OPERATIONS TO:

(I)                 OBTAIN AND MAINTAIN ALL INSURANCE REQUIRED UNDER THE LAWS OR
ANY DECISION OF THE OPERATING COMMITTEE; AND

(II)               PROVIDE PALTAR WITH CERTIFICATES REFLECTING SUCH INSURANCE
PRIOR TO THE COMMENCEMENT OF THEIR SERVICES.


3.10          RESIGNATION

Subject to clause 3.12, Paltar may resign as Operator at any time by so
notifying Nation at least 120 days before the effective date of such
resignation.


3.11          REMOVAL


(A)                PALTAR SHALL RESIGN IMMEDIATELY IF IT DISSOLVES, LIQUIDATES,
IS WOUND UP, OR OTHERWISE TERMINATES ITS EXISTENCE.


(B)               SUBJECT TO CLAUSE 3.12, PALTAR SHALL BE REMOVED UPON RECEIPT
OF NOTICE FROM ANY PARTY IF:

(I)                 PALTAR BECOMES INSOLVENT, BANKRUPT OR MAKES AN ASSIGNMENT
FOR THE BENEFIT OF CREDITORS; OR

(II)               A RECEIVER OR RECEIVER AND MANAGER IS APPOINTED FOR A
MAJORITY (BY VALUE) OF PALTAR'S ASSETS.


(C)                SUBJECT TO CLAUSE 3.12, PALTAR MAY BE REMOVED BY WRITTEN
NOTICE FROM NATION IF PALTAR HAS COMMITTED A MATERIAL BREACH OF THIS AGREEMENT
AND HAS EITHER FAILED TO COMMENCE TO CURE THAT BREACH WITHIN 30 DAYS AFTER
RECEIPT OF A NOTICE FROM NATION DETAILING THE ALLEGED BREACH OR FAILED TO
DILIGENTLY PURSUE THE CURE TO COMPLETION. 


3.12          APPOINTMENT OF SUCCESSOR

When a change of Operator occurs pursuant to clause 3.10 or clause 3.11:


(A)                                  THE OPERATING COMMITTEE SHALL MEET AS SOON
AS POSSIBLE TO ELECT A SUCCESSOR OPERATOR; PROVIDED, HOWEVER, THAT IF PALTAR HAS
BEEN REMOVED OR IS DEEMED TO HAVE RESIGNED AND EITHER FAILS TO VOTE OR VOTES
ONLY TO SUCCEED ITSELF, THEN THE SUCCESSOR OPERATOR SHALL BE ELECTED BY THE
AFFIRMATIVE VOTE OF NATION ALONE.


(B)               IF PALTAR DISPUTES COMMISSION OF OR FAILURE TO RECTIFY A
MATERIAL BREACH ALLEGED PURSUANT TO CLAUSE 3.11(C) AND PROCEEDINGS ARE INITIATED
PURSUANT TO CLAUSE 15.2, PALTAR SHALL CONTINUE AS OPERATOR AND NO SUCCESSOR
OPERATOR MAY BE APPOINTED PENDING THE CONCLUSION OR ABANDONMENT OF SUCH
PROCEEDINGS;


 

--------------------------------------------------------------------------------

 

9

 

 


(C)                PALTAR, IF IT RESIGNS OR IS REMOVED AS OPERATOR, SHALL BE
COMPENSATED OUT OF THE OPERATING ACCOUNT FOR ITS REASONABLE EXPENSES RELATED TO
ITS RESIGNATION OR REMOVAL;


(D)               PALTAR, IF IT RESIGNS OR IS REMOVED AS OPERATOR, AND THE
SUCCESSOR OPERATOR SHALL ARRANGE FOR THE TAKING OF AN INVENTORY OF ALL PROPERTY
AND AN AUDIT OF THE BOOKS AND RECORDS RELATING TO OPERATIONS, THE COST OF WHICH
SHALL BE CHARGED TO THE OPERATING ACCOUNT;


(E)                THE RESIGNATION OR REMOVAL OF PALTAR AS OPERATOR AND ITS
REPLACEMENT BY THE SUCCESSOR OPERATOR SHALL NOT BECOME EFFECTIVE PRIOR TO
RECEIPT OF ANY NECESSARY GOVERNMENT APPROVALS; AND


(F)                UPON THE EFFECTIVE DATE OF THE RESIGNATION OR REMOVAL, THE
SUCCESSOR OPERATOR SHALL SUCCEED TO ALL DUTIES, RIGHTS AND AUTHORITY PRESCRIBED
FOR OPERATOR.  PALTAR SHALL TRANSFER TO THE SUCCESSOR OPERATOR CUSTODY OF ALL
PROPERTY, BOOKS OF ACCOUNT, RECORDS AND OTHER DOCUMENTS MAINTAINED BY OPERATOR
PERTAINING TO THE PERMIT AREA AND TO OPERATIONS.  UPON DELIVERY OF THE
ABOVE-DESCRIBED PROPERTY AND DATA, PALTAR SHALL BE RELEASED AND DISCHARGED FROM
ALL OBLIGATIONS AND LIABILITIES AS OPERATOR ACCRUING AFTER SUCH DATE, EXCEPT TO
THE EXTENT SUCH LIABILITIES RELATE TO FACTS, MATTERS OR CIRCUMSTANCES WHICH
OCCURRED PRIOR TO SUCH DATE.


3.13          COMMINGLING OF FUNDS

Paltar may commingle with its own funds the monies which it receives from or for
the Operating Account pursuant to this Agreement.    


3.14          DELEGATION

Operator may delegate all or part of its rights or responsibilities as Operator
under this agreement to a Related Body Corporate.  Any such delegation shall not
relieve Operator of its obligations and liabilities under this Agreement.


4.                OPERATING COMMITTEE


4.1              ESTABLISHMENT OF OPERATING COMMITTEE

An Operating Committee composed of representatives of each Party shall provide
overall supervision and guidance to Paltar concerning the direction of
Operations.  Each Party shall appoint one representative and two alternates to
serve on the Operating Committee.  Each Party shall as soon as possible after
the date of this Agreement give notice in writing to the other Party of the name
and address of its representative, its first alternate and its second alternate
serving on the Operating Committee.  Each Party shall have the right to change
its representative and alternate representatives at any time by giving Notice to
such effect to the other Party.


4.2              AUTHORITY TO VOTE

The representative of a Party, or in his absence the alternate representative,
shall be authorised to represent such Party with respect to any matter which is
within the power of the Operating Committee and is properly brought before the
Operating Committee. Each such representative shall have one vote on matters
coming before the Operating Committee.  Alternate representatives may attend
Operating Committee meetings, but shall have no vote at such meetings except in
the absence of the representative for whom they are the alternate.  In addition
to the representative and alternate representatives, each Party may also bring
to any Operating Committee meetings such technical and other advisers as it may
deem appropriate.  The technical and other advisers shall be given the
opportunity to present data and voice opinions on behalf of a Party, but may not
vote.

--------------------------------------------------------------------------------

 

10

 

 


4.3              SUBCOMMITTEES

The Operating Committee may establish such advisory subcommittees, including
technical and commercial subcommittees, as the Operating Committee may deem
appropriate. 


4.4              NOTICE OF MEETING


(A)                EITHER PARTY MAY CALL A MEETING OF THE OPERATING COMMITTEE BY
GIVING NOTICE TO THE OTHER PARTY AT LEAST 15 DAYS IN ADVANCE OF SUCH MEETING.


(B)               NOTICE PERIODS ABOVE MAY BE WAIVED WITH UNANIMOUS CONSENT OF
ALL PARTIES.


(C)                THE DAY THE NOTICE WAS DELIVERED AND THE DATE THE MEETING IS
TO BE HELD SHALL NOT BE INCLUDED IN CALCULATING THE NOTICE PERIOD.


(D)               NOTWITHSTANDING THE ABOVE, NATION AGREES THAT IF THERE IS AN
OPERATIONAL ISSUE INVOLVING AN URGENT OPERATIONAL MATTER, THEN NATION SHALL BE
DEEMED TO HAVE WAIVED THE ABOVE NOTICE PERIOD SO THAT THE OPERATING COMMITTEE
MAY MAKE A DECISION WITHIN 48 HOURS, AS CONTEMPLATED BY CLAUSE 4.11(A)(I).


4.5              CONTENTS OF MEETING NOTICE


(A)                EACH NOTICE OF A MEETING OF THE OPERATING COMMITTEE SHALL
CONTAIN:

(I)                 THE DATE, TIME AND LOCATION OF THE MEETING;

(II)               AN AGENDA OF THE MATTERS AND PROPOSALS TO BE CONSIDERED
AND/OR VOTED UPON; AND

(III)             COPIES OF ALL PROPOSALS TO BE CONSIDERED AT THE MEETING.


(B)               A PARTY RECEIVING NOTICE MAY, BY NOTICE TO THE OTHER PARTY
GIVEN NOT LESS THAN SEVEN DAYS BEFORE A MEETING, MAY ADD ADDITIONAL MATTERS TO
THE MEETING AGENDA.


(C)                WITH THE UNANIMOUS CONSENT OF ALL PARTIES, THE OPERATING
COMMITTEE MAY CONSIDER AT A MEETING A PROPOSAL NOT CONTAINED IN SUCH MEETING
AGENDA.


4.6              LOCATION OF MEETINGS

All meetings of the Operating Committee shall be held in Sydney, New South
Wales, or elsewhere as may be decided unanimously by the Operating Committee.


 

--------------------------------------------------------------------------------

 

11

 

 


4.7              OPERATOR'S DUTIES FOR MEETINGS


(A)                WITH RESPECT TO MEETINGS OF THE OPERATING COMMITTEE AND ANY
SUBCOMMITTEE, PALTAR'S DUTIES SHALL INCLUDE, BUT NOT BE LIMITED TO:

(I)                 CONDUCT OF THE MEETING; AND

(II)               PREPARATION OF A WRITTEN RECORD OR MINUTES OF EACH MEETING.


(B)               PALTAR SHALL HAVE THE RIGHT TO APPOINT THE CHAIRMAN OF THE
OPERATING COMMITTEE AND ALL SUBCOMMITTEES.


4.8              VOTING PROCEDURE

Except as otherwise expressly provided in this Agreement in respect of certain
specific matters, all decisions, approvals and other actions of the Operating
Committee on all proposals coming before it shall be decided by Paltar alone.  


4.9              RECORD OF VOTES

The chairman of the Operating Committee shall appoint a secretary who shall make
a record of each proposal voted on and the results of such voting at each
Operating Committee meeting.  Each representative shall sign and be provided a
copy of such record at the end of such meeting and it shall be considered the
final record of the decisions of the Operating Committee.


4.10          MINUTES

The secretary shall provide each Party with a copy of the minutes of the
Operating Committee meeting within 21 days after the end of the meeting.  Each
Party shall have 14 days after receipt of such minutes to give notice of its
objections to the minutes to the secretary. A failure to give notice specifying
objection to such minutes within said 14 day period shall be deemed to be
approval of such minutes. In any event, the votes recorded under clause 4.9
shall take precedence over the minutes described above.


4.11          VOTING BY NOTICE


(A)                IN LIEU OF A MEETING, ANY PARTY MAY SUBMIT ANY PROPOSAL TO
THE OPERATING COMMITTEE FOR A VOTE BY NOTICE.  THE PROPOSING PARTY SHALL NOTIFY
OPERATOR WHO SHALL GIVE EACH REPRESENTATIVE NOTICE DESCRIBING THE PROPOSAL SO
SUBMITTED AND WHETHER PALTAR CONSIDERS SUCH OPERATIONAL MATTER AN URGENT
OPERATIONAL MATTER.  EACH PARTY SHALL COMMUNICATE ITS VOTE BY NOTICE TO PALTAR
AND ANY OTHER PARTY WITHIN ONE OF THE FOLLOWING APPROPRIATE TIME PERIODS AFTER
RECEIPT OF OPERATOR'S NOTICE:

(I)                 48 HOURS IN THE CASE OF URGENT OPERATIONAL MATTERS;

(II)               14 DAYS IN THE CASE OF ALL OTHER PROPOSALS.


(B)               EXCEPT IN THE CASE OF CLAUSE 4.11(A)(I), NATION MAY BY NOTICE
DELIVERED TO PALTAR WITHIN FIVE DAYS AFTER RECEIPT OF PALTAR'S NOTICE REQUEST
THAT THE PROPOSAL BE DECIDED AT A MEETING

--------------------------------------------------------------------------------

 

12

 

 


RATHER THAN BY NOTICE. IN SUCH AN EVENT, THAT PROPOSAL SHALL BE DECIDED AT A
MEETING DULY CALLED FOR THAT PURPOSE.


(C)                EXCEPT AS PROVIDED IN CLAUSE 10.1(A), A PARTY FAILING TO
COMMUNICATE ITS VOTE IN A TIMELY MANNER SHALL BE DEEMED TO HAVE VOTED AGAINST
SUCH PROPOSAL.


(D)               IF A MEETING IS NOT REQUESTED, THEN AT THE EXPIRATION OF THE
APPROPRIATE TIME PERIOD, PALTAR SHALL GIVE NATION A CONFIRMATION NOTICE STATING
THE TABULATION AND RESULTS OF THE VOTE.


5.                WORK PROGRAMS AND BUDGETS; PRODUCTION LICENCE OPTION


5.1              AGREED PERMIT WORK PROGRAMS AND BUDGETS


(A)                THE WORK PROGRAM AND BUDGET DETAILING THE OPERATIONS TO BE
PERFORMED IN RESPECT OF THE PERMIT FOR THE FOURTH AND FIFTH PERMIT YEARS IS
ATTACHED AS SCHEDULE 2. 


(B)               ON OR BEFORE THE FIRST DAY OF JUNE OF EACH YEAR BEGINNING 2017
AND CONTINUING EACH YEAR THEREAFTER, OPERATOR SHALL DELIVER TO NATION A PROPOSED
WORK PROGRAM AND BUDGET DETAILING THE OPERATIONS TO BE PERFORMED IN RESPECT OF
THE PERMIT FOR THE FOLLOWING PERMIT YEAR. WITHIN 21 DAYS AFTER SUCH DELIVERY,
THE OPERATING COMMITTEE SHALL MEET TO CONSIDER AND ENDEAVOUR TO AGREE THE WORK
PROGRAM AND BUDGET; FAILING AGREEMENT, THE PROPOSED WORK PROGRAM AND BUDGET
REASONABLY ESTIMATED TO COST THE LEAST WILL CONCLUSIVELY BE DEEMED ADOPTED, SO
LONG AS SUCH PROPOSED WORK PROGRAM AND BUDGET WILL SATISFY ALL OF THE MINIMUM
WORK OBLIGATIONS OF THAT PERMIT YEAR.  


(C)                ANY APPROVED WORK PROGRAM AND BUDGET MAY BE REVISED BY THE
OPERATING COMMITTEE FROM TIME TO TIME. TO THE EXTENT SUCH REVISIONS ARE APPROVED
BY THE OPERATING COMMITTEE, THE WORK PROGRAM AND BUDGET WILL BE AMENDED
ACCORDINGLY.


5.2              FUNDING OF WORK PROGRAM EXPENSES


(A)                NATION AGREES TO CONTRIBUTE 100% OF THE ACTUAL WORK PROGRAM
EXPENSES.  


(B)               NATION MUST PAY ALL WORK PROGRAM EXPENSES AS FOLLOWS:

(I)                 AS SOON AS PRACTICABLE AFTER NATION HAS SUCH FUNDS
CONVENIENTLY AVAILABLE,  NATION WILL DELIVER TO PALTAR THE FULL AMOUNT OF THE
WORK PROGRAM AND BUDGET COSTS INCURRED FOR THE THIRD PERMIT YEAR, TOGETHER WITH
THE WORK PROGRAM AND BUDGET COSTS ESTIMATED FOR THE FOURTH PERMIT YEAR, AS SHOWN
IN SCHEDULE 2;

(II)               ESTIMATED WORK PROGRAM EXPENSES FOR THE FIFTH AND SUBSEQUENT
YEARS WILL BE DELIVERED BY NATION TO PALTAR QUARTERLY IN ADVANCE, BASED ON
ANTICIPATED CASH REQUIREMENTS; AND

(III)             REQUIRED AMOUNTS IN ADDITION TO ESTIMATED AMOUNTS WILL BE
DELIVERED BY NATION TO PALTAR IN ACCORDANCE WITH THE CASH CALL PROCEDURES SET
FORTH IN CLAUSE 1.6 OF THE ACCOUNTING PROCEDURE.


 

--------------------------------------------------------------------------------

 

13

 

 


5.3              GRANT OF OPTION


IF, AFTER THE EARNING DATE, NATION ACQUIRES AN UNDIVIDED 25% INTEREST IN A
PRODUCTION LICENCE PURSUANT TO CLAUSE 6.2(A) (THE ACQUISITION DATE), PALTAR
SHALL GRANT TO NATION, IN EXCHANGE FOR $100 AND OTHER GOOD AND VALUABLE
CONSIDERATION, THE SOLE AND EXCLUSIVE OPTION (OPTION) TO PURCHASE AT ANY TIME
DURING THE PERIOD COMMENCING ON THE ACQUISITION DATE AND ENDING NINETY (90) DAYS
LATER (THE OPTION PERIOD) THE PALTAR INTEREST IN THAT PRODUCTION LICENCE FREE
FROM ENCUMBRANCES, OTHER THAN THOSE REFERRED TO IN CLAUSE 5.5(B).


5.4              EXERCISE OF OPTION


THE OPTION MAY BE EXERCISED BY NATION AT ANY TIME DURING THE OPTION PERIOD BY
GIVING NOTICE IN WRITING TO PALTAR SPECIFYING THAT THE OPTION HAS BEEN
EXERCISED. 


5.5              TRANSFER


(A)                AS SOON AS PRACTICABLE AFTER THE EXERCISE OF THE OPTION IN
ACCORDANCE WITH CLAUSE 5.4, PALTAR WILL DELIVER TO NATION REGISTRABLE TRANSFER
FORMS OF PALTAR’S ENTIRE INTEREST IN THE PRODUCTION LICENCE, EXCEPT FOR THE
PAYMENT OF STAMP DUTY AND REGISTRATION FEES.  NATION WILL LODGE THE TRANSFER
FORMS, TOGETHER WITH A NOTICE APPOINTING NATION OR ITS DESIGNEE AS OPERATOR OF
THE PRODUCTION LICENCE, WITH THE GOVERNMENT FOR APPROVAL AND REGISTRATION, AS
REQUIRED UNDER THE PETROLEUM ACT, AND PROMPTLY THEREAFTER NATION SHALL DELIVER
TO PALTAR THE DULY EXECUTED TRANSFER FORMS AND PAY THE STAMP DUTY AND
REGISTRATION FEES IN THE AMOUNTS DETERMINED BY THE GOVERNMENT.


(B)               UPON THE EFFECTIVE TRANSFER OF PALTAR’S ENTIRE INTEREST IN THE
PRODUCTION LICENCE, NATION SHALL ASSUME ALL THE OBLIGATIONS (AND BE ASSIGNED ALL
THE BENEFITS) OF:

(i)                   the Exploration Agreements that relate to the Production
Licence; and

(ii)                 the royalty burdens as set forth in Schedule 1 and as
provided in clause 5.6(a),

and Paltar shall execute all such agreements (including any deeds of assignment
and assumption) as reasonably required by Nation and the counterparties to the
above agreements to perfect the assumption of such obligations and the
assignment of any benefits and the release of Paltar.


(C)                UPON THE TRANSFER OF A PRODUCTION LICENCE PURSUANT TO THIS
CLAUSE 5.5, THIS AGREEMENT WILL CEASE TO APPLY TO THE PORTION OF THE PERMIT AREA
COVERED BY THAT PRODUCTION LICENCE.


5.6              CONSIDERATION


(A)                IN CONSIDERATION FOR THE TRANSFER OF THE PALTAR INTEREST TO
NATION, UPON EXERCISE OF THE OPTION, PALTAR SHALL BE ENTITLED TO AN OVERRIDING
ROYALTY (NOT SUBJECT TO PROPORTIONATE REDUCTION) WITH RESPECT TO ALL PETROLEUM
PRODUCED FROM THE PORTION OF THE PERMIT AREA COVERED BY THE PRODUCTION LICENCE
EQUAL TO THE DIFFERENCE BETWEEN 25% AND THE SUM OF THE EXISTING ROYALTY BURDENS
SHOWN IN SCHEDULE 1, SUCH THAT THE REVENUE INTEREST OF NATION IN SUCH PRODUCTION
OF PETROLEUM, AFTER GIVING EFFECT TO ALL OF THE ROYALTY BURDENS DESCRIBED IN
SCHEDULE 1, WILL BE EXACTLY 75%, AND WITH THE UNDERSTANDING THAT IF A ROYALTY
BURDEN

--------------------------------------------------------------------------------

 

14

 

 


SET FORTH IN SCHEDULE 1 LATER INCREASES IN ACCORDANCE WITH ITS TERMS, THE
ADDITIONAL OVERRIDING ROYALTY IN FAVOR OF PALTAR WILL BE CORRESPONDINGLY
DECREASED, SO THAT NATION’S REVENUE INTEREST WILL REMAIN CONSTANT AT 75%.


(B)               PALTAR AND NATION WILL, AS SOON AS PRACTICABLE AFTER THE
EXERCISE OF THE OPTION, ENTER INTO AN OVERRIDING ROYALTY AGREEMENT UNDER WHICH
PALTAR HOLDS THE OVERRIDING ROYALTY DESCRIBED IN THIS CLAUSE AND WHICH MORE
FULSOMELY SETS OUT THE TERMS OF THE ROYALTY BASED ON TERMS STANDARD FOR SUCH AN
AGREEMENT IN THE AUSTRALIAN PETROLEUM INDUSTRY. 


5.7              LAPSE OF OPTION


IN THE EVENT THAT THE OPTION IS NOT EXERCISED WITHIN THE OPTION PERIOD THEN THE
OPTION WILL LAPSE AND THE PARTIES SHALL USE THEIR BEST ENDEAVOURS TO ENTER A
PRODUCTION JOINT VENTURE OPERATING AGREEMENT IN RESPECT OF SUCH PRODUCTION
LICENCE UNDER WHICH:


(A)                PALTAR HOLDS THE PALTAR INTEREST AND NATION HOLDS THE NATION
INTEREST IN THE PRODUCTION LICENCE; AND


(B)               NATION IS THE OPERATOR OF THE JOINT VENTURE; AND

WHICH IS OTHERWISE ON TERMS STANDARD FOR THE AUSTRALIAN PETROLEUM INDUSTRY
(INCLUDING PROVISIONS FOR DILUTION OF INTERESTS).


6.                PRODUCTION LICENCES


6.1              DECISION TO APPLY


(A)                IF A DISCOVERY IS MADE IN THE PERMIT AREA, PALTAR SHALL
DELIVER ANY DISCOVERY NOTICE REQUIRED UNDER THE PETROLEUM ACT AND SHALL AS SOON
AS POSSIBLE SUBMIT TO THE OPERATING COMMITTEE A REPORT CONTAINING AVAILABLE
DETAILS CONCERNING THE DISCOVERY AND OPERATOR’S RECOMMENDATION AS TO WHETHER A
PRODUCTION LICENCE SHOULD BE SOUGHT. 


(B)               THE OPERATING COMMITTEE DECISION WHETHER TO APPLY TO THE
GOVERNMENT FOR A PRODUCTION LICENCE SHALL BE DECIDED BY NATION ALONE.


6.2              PRODUCTION LICENCE GRANTED


(A)                PALTAR ACKNOWLEDGES AND AGREES THAT, FOLLOWING THE EARNING
DATE, IF A PRODUCTION LICENCE IS APPLIED FOR AND ISSUED IN RESPECT OF ANY AREA
UNDER THE PERMIT AREA IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (I)
PALTAR’S UNDIVIDED INTEREST IN SUCH PRODUCTION LICENCE WILL BE EQUAL TO 75%,
SUBJECT TO THE OPTION GRANTED HEREUNDER PURSUANT TO CLAUSE 5.3, AND NATION’S
UNDIVIDED INTEREST IN SUCH PRODUCTION LICENCE WILL BE EQUAL TO 25%.


(B)               UPON THE ISSUE OF A PRODUCTION LICENCE, PALTAR WILL BE DEEMED
TO HAVE RESIGNED AS OPERATOR WITH RESPECT TO THE PERMIT AREA COVERED BY THE
PRODUCTION LICENCE.


 

--------------------------------------------------------------------------------

 

15

 

 


(C)                UPON THE ISSUE OF A PRODUCTION LICENCE TO NATION PURSUANT TO
THIS CLAUSE 6.2, EACH CLAUSE OF THIS AGREEMENT, OTHER THAN CLAUSES 5.3 THROUGH
5.7. WILL CEASE TO APPLY TO THE PERMIT AREA COVERED BY THAT PRODUCTION LICENCE.


6.3              PRODUCTION LICENCE NOT GRANTED


(A)                IF THE OPERATING COMMITTEE DECIDES NOT TO APPLY FOR A
PRODUCTION LICENCE OR, HAVING APPLIED FOR A PRODUCTION LICENCE, THE APPLICATION
IS DENIED, THE OPERATING COMMITTEE SHALL MEET TO DETERMINE WHETHER THE DISCOVERY
MERITS APPRAISAL.


(B)               IF THE OPERATING COMMITTEE DETERMINES THAT THE DISCOVERY
MERITS APPRAISAL, PALTAR SHALL DELIVER TO THE OPERATING COMMITTEE WITHIN 60 DAYS
AFTER THE DETERMINATION A PROPOSED WORK PROGRAM AND BUDGET FOR APPRAISAL OF THE
DISCOVERY.  WITHIN THIRTY 30 DAYS AFTER DELIVERY, OR EARLIER IF NECESSARY TO
MEET ANY APPLICABLE DEADLINE UNDER THE PETROLEUM ACT, THE OPERATING COMMITTEE
SHALL MEET TO CONSIDER OR MODIFY SUCH WORK PROGRAM AND BUDGET, WITH NATION
HAVING THE SOLE POWER TO APPROVE, REJECT OR MODIFY THE PROPOSAL. 


7.                DEFAULT


7.1              DEFAULT AND NOTICE

Nation will be in default under this Agreement if it fails to contribute any
portion of the Work Program Expenses when due under clause 5.2(b).  Paltar shall
promptly provide Nation written notice of such default.


7.2              IMMEDIATE CONSEQUENCES

From the date the default notice is given by Paltar until the time all defaults
under clause 7.1 have been remedied, Nation shall have no right to:

(I)                 CALL OR ATTEND OPERATING COMMITTEE OR SUBCOMMITTEE MEETINGS;

(II)               VOTE ON ANY MATTER COMING BEFORE THE OPERATING COMMITTEE OR
ANY SUBCOMMITTEE; OR

(III)             ACCESS ANY DATA OR INFORMATION RELATING TO ANY OPERATIONS
UNDER THIS AGREEMENT.

Any matter which is to be decided by Nation alone under this Agreement shall
instead be decided by Paltar. 


7.3              REMEDIES


(A)               IF THE NATION DEFAULT RELATES TO A FAILURE TO PAY THE WORK
PROGRAM EXPENSES INCURRED FOR THE THIRD PERMIT YEAR OR TO CONTRIBUTE THE WORK
PROGRAM EXPENSES FOR THE FOURTH OR FIFTH PERMIT YEARS, AND IF NATION FAILS TO
REMEDY SUCH DEFAULT WITHIN 30 DAYS FOLLOWING PALTAR’S NOTICE, THEN NATION, UPON
THE WRITTEN REQUEST OF PALTAR, SHALL SURRENDER ITS ENTIRE INTEREST IN THIS
AGREEMENT TO PALTAR, FREE OF ALL ENCUMBRANCES ARISING BY, THROUGH OR UNDER
NATION, AND SHALL EXECUTE A WRITTEN SURRENDER INSTRUMENT IN SUCH FORM AS
REASONABLY MAY BE

--------------------------------------------------------------------------------

 

16

 

 


REQUESTED BY PALTAR.  AS A RESULT OF SUCH SURRENDER, NATION SHALL HAVE NO RIGHT
EVER TO RECEIVE ANY INTEREST WHATSOEVER IN THE PERMIT OR PERMIT AREA AND NO
RIGHT EVER TO RECOVER ANY AMOUNTS IT PREVIOUSLY EXPENDED OR CONTRIBUTED, WHETHER
UNDER THIS AGREEMENT, IN QUANTUM MERUIT, OR UNDER ANY OTHER LEGAL OR EQUITABLE
PRINCIPLE. 


(B)               IF THE NATION DEFAULT RELATES TO A FAILURE TO CONTRIBUTE A
PORTION OF THE WORK PROGRAM EXPENSES FOR THE SIXTH OR SUBSEQUENT PERMIT YEARS,
AND IF NATION FAILS TO REMEDY SUCH DEFAULT WITHIN 30 DAYS FOLLOWING PALTAR’S
NOTICE, THEN PALTAR MAY, BUT IS NOT OBLIGATED TO, PURCHASE NATION’S ENTIRE
INTEREST UNDER THIS AGREEMENT FOR 90% OF THE FAIR MARKET VALUE OF SUCH INTEREST,
LESS THE AMOUNT IN DEFAULT. IF PALTAR WISHES TO UNDERTAKE THIS PURCHASE, IT WILL
NOTIFY NATION OF ITS DESIRE AND OF THE FAIR MARKET VALUE, AND NATION SHALL HAVE
SEVEN DAYS AFTER RECEIPT OF THIS NOTICE EITHER TO NOTIFY PALTAR THAT IT ACCEPTS
PALTAR’S STATEMENT OF THE FAIR MARKET VALUE, OR THAT IT REQUIRES AN INDEPENDENT
DETERMINATION OF THE FAIR MARKET VALUE.  IF IT DOES NOT NOTIFY PALTAR, IT WILL
BE DEEMED TO HAVE ACCEPTED PALTAR’S STATEMENT OF THE FAIR MARKET VALUE. IN
EITHER EVENT, NATION WILL CONCLUSIVELY BE DEEMED TO HAVE SOLD ITS RIGHTS UNDER
THIS AGREEMENT TO PALTAR EFFECTIVE AS OF THE DATE PALTAR SENDS NOTICE OF ITS
DESIRE TO PURCHASE THE INTEREST AND OF THE FAIR MARKET VALUE.

If Nation timely requests independent determination of the fair market value,
the Chairman of the Australian Petroleum Production & Exploration Association
Limited shall be asked by either Party to appoint an expert to make the
determination. The expert so appointed shall have exclusive power to establish
the venue and timing of, and the procedural rules governing, the determination
of fair market value.  Each Party shall bear its own costs and attorney’s fees
in connection with the determination, although all fees, costs and expenses of
the expert shall be borne solely by Nation.


7.4              NO RIGHT OF SET OFF

Nation acknowledges that a fundamental principle of this Agreement is that it
pay the Work Program Expenses under this Agreement as and when required.
Accordingly, Nation waives any right to raise by way of set off or to invoke as
a defence any claim it may have against Paltar, whether under this Agreement or
otherwise, so as to reduce or avoid its obligation timely to contribute required
Work Program Expenses. 


7.5              WITHOUT PREJUDICE

Paltar may exercise its rights, remedies or powers under this clause 7 or
otherwise at law or in equity, concurrently, individually or cumulatively.


7.6              NO PENALTY

The remedies in this clause 7 have been selected by the Parties in light of
their recognition that Paltar is not anticipated to have the funds necessary to
pay Work Program Expenses for the fourth and fifth Permit Years, so that the
Permit likely will be lost in its entirety if Nation fails to make the
contributions promised for those years.  In the years thereafter, the Parties
recognize that Paltar may be able to go forward with others based upon prior
work results, but only if it can obtain the interest previously held by Nation. 
Nation agrees that the remedies conferred by this clause 7 do not constitute a
penalty or an unreasonable forfeiture and are necessary to ensure the
maintenance of the Permit in good standing. Nation acknowledges that it is
essential to the viability of the Permit that Nation comply with its financial
obligations in a timely manner, and that assumption by Paltar of the obligations
of Nation under this Agreement is good and valuable consideration for the
exercise by Paltar of its rights to acquire Nation’s interest in this Agreement
under this clause 7.

--------------------------------------------------------------------------------

 

17

 

 


8.                RELINQUISHMENTS AND RENEWALS


8.1              RELINQUISHMENT


IF THE PETROLEUM ACT OR THE PERMIT REQUIRES PALTAR TO RELINQUISH ANY PORTION OF
THE PERMIT AREA, PALTAR WILL CONSULT WITH NATION BEFORE SELECTING THE PORTION TO
BE RELINQUISHED; THE FINAL DECISION CONCERNING THE RELINQUISHMENT AREA WILL,
HOWEVER, BE MADE BY PALTAR ALONE. 


8.2              EXTENSION OF THE TERM


DECISIONS TO RENEW THE PERMIT WILL BE MADE BY THE OPERATING COMMITTEE, ALTHOUGH
THE OPERATING COMMITTEE DECISION WHETHER TO RENEW SHALL BE DECIDED BY NATION
ALONE. IF THE OPERATING COMMITTEE DECIDES TO RENEW, NATION WILL BE BOUND BY THE
RENEWAL WORK PROGRAM AND ALL OTHER CONSEQUENCES OF THE RENEWAL; IF THE OPERATING
COMMITTEE DECIDES NOT TO RENEW, PALTAR MAY RENEW THE PERMIT FOR ITS OWN ACCOUNT,
AND THIS AGREEMENT WILL AUTOMATICALLY TERMINATE UPON SUCH RENEWAL.


8.3              SURRENDER OF PERMIT OR LICENCE

If Paltar wishes voluntarily to surrender the entire Permit, such surrender
shall require the specific agreement of Nation.


9.                TRANSFER OF INTEREST OR RIGHTS


9.1              OBLIGATIONS

If a Transfer subject to this clause 9 occurs without satisfaction (in all
material respects) by the transferor of the requirements hereof, then the other
Party shall be entitled to enforce specific performance of the terms of this
clause 9, in addition to any other remedies (including damages) to which it may
be entitled.  Each Party agrees that monetary damages alone would not be an
adequate remedy for the breach of any Party's obligations under this clause 9.


9.2              TRANSFER


(A)                EXCEPT IN THE CASE OF A PARTY TRANSFERRING ALL OF ITS
INTEREST UNDER THIS AGREEMENT, NO TRANSFER SHALL BE MADE BY ANY PARTY WHICH
RESULTS IN THE TRANSFEROR OR THE TRANSFEREE HOLDING AN INTEREST UNDER THIS
AGREEMENT OF LESS THAN TEN PERCENT (10%) OF ITS ORIGINAL INTEREST UNDER THIS
AGREEMENT.


(B)               BOTH THE TRANSFEREE, AND, NOTWITHSTANDING THE TRANSFER, THE
TRANSFERRING PARTY, SHALL BE LIABLE TO THE OTHER PARTIES FOR THE TRANSFERRING
PARTY’S SHARE OF ANY OBLIGATIONS (FINANCIAL OR

--------------------------------------------------------------------------------

 

18

 

 


OTHERWISE) WHICH HAVE VESTED, MATURED OR ACCRUED UNDER THE PROVISIONS OF THIS
AGREEMENT PRIOR TO SUCH TRANSFER, INCLUDING ANY OBLIGATION TO CONTRIBUTE WORK
PROGRAM EXPENSES. 


(C)                A TRANSFEREE SHALL HAVE NO RIGHTS UNDER THIS AGREEMENT UNLESS
AND UNTIL:

(I)                 IT EXPRESSLY UNDERTAKES IN AN INSTRUMENT REASONABLY
SATISFACTORY TO THE OTHER PARTY TO PERFORM THE OBLIGATIONS OF THE TRANSFEROR
UNDER THIS AGREEMENT IN RESPECT OF THE INTEREST BEING TRANSFERRED; AND

(II)               EXCEPT IN THE CASE OF A TRANSFER TO A RELATED BODY CORPORATE,
THE OTHER PARTY HAS CONSENTED IN WRITING TO SUCH TRANSFER, WHICH CONSENT SHALL
BE DENIED ONLY IF THE TRANSFEREE FAILS TO ESTABLISH TO THE REASONABLE
SATISFACTION OF THE OTHER PARTY ITS FINANCIAL CAPABILITY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.

NO CONSENT SHALL BE REQUIRED UNDER CLAUSE 9.2(C)(II) FOR A TRANSFER TO A RELATED
BODY CORPORATE.  


(D)               NOTHING CONTAINED IN THIS CLAUSE 9 SHALL PREVENT A PARTY FROM
ENCUMBERING ITS INTEREST UNDER THIS AGREEMENT TO A THIRD PARTY FOR THE PURPOSE
OF SECURITY RELATING TO FINANCE, PROVIDED THAT:

(I)                 THE PARTY SHALL REMAIN LIABLE FOR ALL OBLIGATIONS RELATING
TO SUCH INTEREST;

(II)               THE ENCUMBRANCE SHALL BE EXPRESSLY SUBORDINATED TO THE RIGHTS
OF THE OTHER PARTY TO THIS AGREEMENT; AND

(III)             THE PARTY SHALL ENSURE THAT ANY ENCUMBRANCE IS EXPRESSLY
WITHOUT PREJUDICE TO THE PROVISIONS OF THIS AGREEMENT.


10.           WITHDRAWAL FROM AGREEMENT


10.1          RIGHT OF WITHDRAWAL


(A)                NATION MAY NOT VOLUNTARILY WITHDRAW FROM THIS AGREEMENT
BEFORE THE CLOSE OF THE FIFTH PERMIT YEAR.


(B)               SUBJECT TO THE PROVISIONS OF THIS CLAUSE 10, NATION MAY
WITHDRAW FROM THIS AGREEMENT AT ANY TIME AFTER THE FIFTH PERMIT YEAR BY
PROVIDING WRITTEN NOTICE TO PALTAR AT LEAST 90 DAYS PRIOR TO THE EFFECTIVE DATE
OF THE WITHDRAWAL.  SUCH NOTICE SHALL BE UNCONDITIONAL AND IRREVOCABLE WHEN
GIVEN AND, ON THE EFFECTIVE DATE OF THE WITHDRAWAL, THIS AGREEMENT SHALL
TERMINATE.


(C)                NATION MAY NOT WITHDRAW FROM THIS AGREEMENT IF ITS INTEREST
IN THE AGREEMENT IS SUBJECT TO ANY ENCUMBRANCE, UNLESS PALTAR IS WILLING TO
ACCEPT THE ASSIGNMENT REFLECTING THE WITHDRAWAL SUBJECT TO ANY SUCH ENCUMBRANCE
AND ANY NECESSARY CONSENTS ARE OBTAINED FROM THE HOLDER OF SUCH ENCUMBRANCE.  


 

--------------------------------------------------------------------------------

 

19

 

 


10.2          OBLIGATIONS AND LIABILITIES OF NATION UPON WITHDRAWAL

Nation shall, following its notification of withdrawal, remain liable only for
its share of the following:

(I)                 ALL WORK PROGRAM EXPENSES COMING DUE BEFORE THE EFFECTIVE
DATE OF THE WITHDRAWAL;

(II)               ALL COSTS AND EXPENSES ASSOCIATED WITH A FIRE, BLOW OUT, LOSS
OF WELL CONTROL, ACT OF SABOTAGE OR VANDALISM, OR OTHER EMERGENCY OCCURRING
PRIOR TO THE EFFECTIVE DATE OF THE WITHDRAWAL, WITHOUT REGARD TO WHEN SUCH COSTS
ARE ACTUALLY INCURRED; AND

(III)             ALL OTHER OBLIGATIONS AND LIABILITIES OF NATION WITH RESPECT
TO ACTS OR OMISSIONS UNDER THIS AGREEMENT PRIOR TO THE EFFECTIVE DATE OF THE
WITHDRAWAL FOR WHICH NATION WOULD HAVE BEEN LIABLE, HAD IT NOT WITHDRAWN FROM
THIS AGREEMENT.


11.           RELATIONSHIP OF PARTIES AND TAX


11.1          RELATIONSHIP OF PARTIES

The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be several, not joint or joint and several.  It is not the
intention of the Parties to create, nor shall this Agreement be deemed or
construed to create a mining or other partnership or association or (except as
explicitly provided in this Agreement) a trust.  This Agreement shall not be
deemed or construed to authorise any Party to act as an agent, servant or
employee for any other Party for any purpose whatsoever except as explicitly set
forth in this Agreement. In their relations with each other under this
Agreement, the Parties shall not be considered fiduciaries except as expressly
provided in this Agreement.


11.2          TAX

Each Party shall be responsible for reporting and discharging its own royalty
and tax measured by the profit or income of the Party under this Agreement. 
Each Party shall protect, defend and indemnify each other Party from any and all
loss, cost or liability arising from the indemnifying Party's failure to report
and discharge such royalties and taxes.  The Parties intend that all income and
all tax benefits (including, but not limited to, deductions, depreciation,
credits and capitalisation) with respect to the expenditures made by the Parties
hereunder will be allocated by the relevant tax authorities to the Parties based
on the share of each tax item actually received or borne by each Party.  If such
allocation is not accomplished due to the application of the laws and
regulations of the Government or other Government action, the Parties shall
attempt to adopt mutually agreeable arrangements that will allow the Parties to
achieve the financial results intended.  Paltar shall provide each Party, in a
timely manner and at such Party's sole expense, with such information with
respect to Operations as such Party may reasonably request for preparation of
its tax returns or responding to any audit or other tax proceeding.


 

--------------------------------------------------------------------------------

 

20

 

 


11.3          UNITED STATES TAX ELECTION


(A)                FOR UNITED STATED FEDERAL INCOME TAX PURPOSES, EACH U.S.
PARTY HEREBY ELECTS TO BE EXCLUDED FROM THE APPLICATION OF ALL THE PROVISIONS OF
SUBCHAPTER K, CHAPTER 1, SUBTITLE A, OF THE UNITED STATES INTERNAL REVENUE CODE
OF 1986, AS PERMITTED BY SECTION 761 OF SAID CODE AND THE REGULATIONS
PROMULGATED THEREUNDER.


(B)               SHOULD THERE BE ANY REQUIREMENT THAT EACH U.S. PARTY EVIDENCE
THIS ELECTION, EACH PARTY AGREES TO EXECUTE SUCH DOCUMENTS AND FURNISH SUCH
OTHER EVIDENCE AS MAY BE REQUIRED BY THE UNITED STATES INTERNAL REVENUE SERVICE
OR MAY OTHERWISE BE NECESSARY. EACH PARTY FURTHER AGREES NOT TO GIVE ANY NOTICES
OR TAKE ANY OTHER ACTION INCONSISTENT WITH THE ELECTION MADE HEREBY.


(C)                IF ANY FURTHER INCOME TAX LAW OF THE UNITED STATES CONTAINS
PROVISIONS SIMILAR TO THOSE CONTAINED IN SAID SUBCHAPTER K, UNDER WHICH AN
ELECTION SIMILAR TO THAT PROVIDED BY SECTION 761 IS PERMITTED, EACH U.S. PARTY
AGREES TO MAKE SUCH ELECTIONS AS MAY BE PERMITTED BY SUCH LAWS. IN MAKING THIS
ELECTION, EACH U.S. PARTY AFFIRMS THAT THE INCOME DERIVED BY IT FROM THE
OPERATIONS UNDER THIS AGREEMENT CAN BE ADEQUATELY DETERMINED WITHOUT THE
COMPUTATION OF PARTNERSHIP TAXABLE INCOME.


(D)               UNLESS APPROVED BY EVERY U.S. PARTY, NO ACTIVITY SHALL BE
CONDUCTED UNDER THIS AGREEMENT THAT WOULD CAUSE ANY NON-U.S. PARTY TO BE DEEMED
TO BE ENGAGED IN A TRADE OR BUSINESS WITHIN THE UNITED STATES UNDER UNITED
STATES INCOME TAX LAWS OR REGULATIONS.


(E)                NOTHING IN THIS AGREEMENT SHALL BE INTERPRETED TO REQUIRE ANY
PARTY TO DO OR EXECUTE ANY DOCUMENT THAT MIGHT SUBJECT IT OR ITS INCOME OR
PROPERTY TO UNITED STATES TAXATION OR TO RENDER LIABLE TO UNITED STATES TAXATION
ANY PARTY WHICH PRIOR TO ENTERING INTO THIS AGREEMENT WAS NOT SUBJECT TO UNITED
STATES TAXATION.


(F)                FOR THE PURPOSES OF THIS CLAUSE 11.3, “U.S. PARTY” SHALL MEAN
ANY PARTY THAT IS SUBJECT TO THE INCOME TAX LAW OF THE UNITED STATES IN RESPECT
WITH OPERATIONS UNDER THIS AGREEMENT.  “NON-U.S. PARTY” SHALL MEAN ANY PARTY
THAT IS NOT SUBJECT TO SUCH INCOME TAX LAW.


11.4          GOODS AND SERVICES TAX


(A)                UNLESS OTHERWISE STATED, ALL CONSIDERATION SPECIFIED IN THIS
AGREEMENT DOES NOT INCLUDE GOODS AND SERVICES TAX (GST) UNDER THE A NEW TAX
SYSTEM (GOODS AND SERVICES TAX) ACT 1999 (CWLTH) (GST ACT).


(B)               IF AND TO THE EXTENT THAT A SUPPLY UNDER THIS AGREEMENT IS
SUBJECT TO GST, THE RECIPIENT MUST PAY TO THE SUPPLIER AN ADDITIONAL AMOUNT
EQUAL TO THE AMOUNT OF GST PAYABLE ON THAT SUPPLY (GST AMOUNT).


(C)                THE GST AMOUNT IS PAYABLE AT THE SAME TIME AS THE GST
EXCLUSIVE CONSIDERATION FOR THE SUPPLY IS PAYABLE OR TO BE PROVIDED.  HOWEVER,
THE GST AMOUNT NEED NOT BE PAID UNTIL THE SUPPLIER PROVIDES A TAX INVOICE TO THE
RECIPIENT.


(D)               IF THE GST AMOUNT DIFFERS FROM THE AMOUNT OF GST PAYABLE BY
THE SUPPLIER, THE GST AMOUNT MUST BE ADJUSTED.


 

--------------------------------------------------------------------------------

 

21

 

 


(E)                IF A PARTY IS ENTITLED TO BE REIMBURSED OR INDEMNIFIED UNDER
THIS AGREEMENT, THE AMOUNT TO BE REIMBURSED OR INDEMNIFIED MUST BE REDUCED BY
ANY AMOUNT FOR WHICH THE PARTICIPANT IS ENTITLED TO AN INPUT TAX CREDIT (AS
DEFINED IN THE GST ACT) FOR THE ACQUISITION TO WHICH THAT REIMBURSEMENT OF
INDEMNIFICATION RELATES.


12.           CONFIDENTIAL INFORMATION


12.1          DISCLOSURE OF CONFIDENTIAL INFORMATION

Nation may not disclose Confidential Information to any person except:

(I)                 WITH THE WRITTEN CONSENT OF PALTAR;

(II)               IF NATION IS REQUIRED TO DO SO BY LAW, A GOVERNMENT OR A
STOCK EXCHANGE;

(III)             IF NATION IS REQUIRED TO DO SO IN CONNECTION WITH LEGAL
PROCEEDINGS RELATING TO THIS AGREEMENT;

(IV)             TO A TRANSFEREE OR POTENTIAL TRANSFEREE (OR ITS ADVISERS) OF
THE WHOLE OR ANY PART OF NATION’S INTEREST UNDER THIS AGREEMENT WHO GIVES AN
APPROPRIATE CONFIDENTIALITY UNDERTAKING TO NATION FOR THE BENEFIT OF PALTAR; OR

(V)               IN CONNECTION WITH, OR IN CONTEMPLATION OF, A LISTING ON A
STOCK EXCHANGE.


12.2          DISCLOSURE BY RECIPIENT OF CONFIDENTIAL INFORMATION

If Nation discloses Confidential Information under clause 12.1, it must use all
reasonable endeavours to ensure that persons receiving Confidential Information
do not disclose the information except in the circumstances permitted in that
clause.


12.3          USE OF CONFIDENTIAL INFORMATION

Nation may not use Confidential Information except for the purpose of exercising
its rights or performing its obligations under this Agreement.


12.4          PRIOR NOTIFICATION OF DISCLOSURE TO STOCK EXCHANGE

If Nation is required or wishes to disclose Confidential Information in
accordance with clause 12.1(ii) or clause 12.1(iii), it must notify Paltar of
the proposed disclosure as far in advance as practicable.


12.5          RETURN OF CONFIDENTIAL INFORMATION

Nation must, upon the request of Paltar, immediately deliver to Paltar all
documents or other materials containing or referring to the Confidential
Information which are in its possession, power or control or in the possession,
power or control of persons who received Confidential Information from it under
clause 12.1(i) or 12.1(iv).


 

--------------------------------------------------------------------------------

 

22

 

 


12.6          RETENTION OF CONFIDENTIAL INFORMATION

Despite clause 12.5, Nation may retain one single copy only of the documents or
other materials referred to in that clause provided that the Party continues to
comply with all other obligations set out in this clause 12 in respect of any
retained copies.


12.7          OBLIGATIONS CONTINUE

The rights and obligations of a Party under this clause 12 with respect to
confidentiality will continue to apply to that Party even after this Agreement
terminates. 


13.           FORCE MAJEURE


13.1          FORCE MAJEURE

If, as a result of an event of Force Majeure, a Party becomes unable, wholly or
in part, to perform any of its obligations under this Agreement:


(A)                THAT PARTY SHALL GIVE THE OTHER PARTY NOTICE OF THE EVENT OF
FORCE MAJEURE WITH REASONABLY FULL PARTICULARS AND, INSOFAR AS IS KNOWN TO IT,
THE PROBABLE EXTENT TO WHICH IT WILL BE UNABLE TO PERFORM OR BE DELAYED IN
PERFORMING ITS OBLIGATIONS;


(B)               ON GIVING THE NOTICE OF THE EVENT OF FORCE MAJEURE, THAT
OBLIGATION, OTHER THAN AN OBLIGATION TO PAY MONEY, IS SUSPENDED BUT ONLY SO FAR
AS AND FOR SO LONG AS IT IS AFFECTED BY THE FORCE MAJEURE; AND


(C)                [X16063011084100.GIF]THE PARTY AFFECTED BY THE EVENT OF FORCE
MAJEURE MUST CONTINUE TO MAINTAIN, OR ENSURE THAT PALTAR MAINTAINS, THE PERMIT
IN GOOD CONDITION.


13.2          LABOUR DISPUTES AND NATIVE TITLE MATTERS

The obligation to use reasonable diligence to overcome or remove the effect of
event of Force Majeure does not require the affected Party to:


(A)                SETTLE ANY STRIKE, OR OTHER LABOUR DISPUTE ON TERMS CONTRARY
TO ITS WISHES;


(B)               CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY LAWS; OR


(C)                SETTLE ANY NATIVE TITLE CLAIM OR ENTER INTO ANY AGREEMENT
WITH RESPECT TO NATIVE TITLE RIGHTS,


(D)               ON TERMS NOT REASONABLY ACCEPTABLE TO IT SOLELY FOR THE
PURPOSE OF REMOVING THE EVENT OF FORCE MAJEURE.


13.3          RESUMPTION

The obligation of the affected Party to perform its obligations resumes as soon
as it is no longer affected by the Force Majeure event.




--------------------------------------------------------------------------------

 

23

 

 


14.           NOTICES


14.1          FORM OF NOTICE


(A)                UNLESS EXPRESSLY STATED OTHERWISE IN THIS AGREEMENT, ANY
NOTICE, CERTIFICATE, CONSENT, APPROVAL, WAIVER OR OTHER COMMUNICATION IN
CONNECTION WITH THIS AGREEMENT (NOTICE) MUST BE IN WRITING OR GIVEN BY
ELECTRONIC TRANSMISSION, SIGNED BY AN AUTHORISED OFFICER OF THE SENDER AND
MARKED FOR THE ATTENTION OF THE PERSON IDENTIFIED IN CLAUSE 14.3 OR, IF THE
RECIPIENT HAS NOTIFIED OTHERWISE, THEN MARKED FOR ATTENTION IN THE LAST WAY
NOTIFIED.


14.2          WHEN NOTICES ARE TAKEN TO HAVE BEEN GIVEN AND RECEIVED


(A)                A NOTICE IS REGARDED AS GIVEN AND RECEIVED:

(I)                 IF DELIVERED BY HAND, WHEN DELIVERED;

(II)               IF SENT BY PRE-PAID POST FROM AN ADDRESS IN AUSTRALIA TO AN
ADDRESS IN AUSTRALIA, THREE DAYS AFTER POSTING;

(III)             IF SENT BY PRE-PAID POST FROM OR TO AN ADDRESS OUTSIDE
AUSTRALIA, TEN DAYS AFTER POSTING;

(IV)             IF GIVEN BY FAX, WHEN THE SENDER’S FAX MACHINE ISSUES A
SUCCESSFUL TRANSMISSION REPORT;

(V)               IF GIVEN BY EMAIL, ON THE EARLIER OF:

(A)             THE TIME THE SENDER RECEIVES AN AUTOMATED MESSAGE THAT THE EMAIL
WAS DELIVERED; AND

(B)              SIX HOURS AFTER BEING DELIVERED UNLESS:

(I)                THE SENDER RECEIVES AN AUTOMATED MESSAGE THAT THE EMAIL WAS
UNDELIVERABLE OR THAT THE RECIPIENT IS OUT OF THE OFFICE; OR

(II)              THE SENDER KNOWS OR REASONABLY SHOULD KNOW THAT THERE IS A
NETWORK FAILURE AND ACCORDINGLY KNOWS OR SUSPECTS THAT THE EMAIL WAS NOT
DELIVERED,


(B)               IN WHICH CASE THE EMAIL IS TAKEN NOT TO BE DELIVERED AND THE
SENDER SHOULD RESEND THE NOTICE BY HAND, POST OR FAX.


14.3          ADDRESS DETAILS FOR NOTICES

Paltar Petroleum Limited 

Level 10, 32 Martin Place, Sydney, NSW 2000

Attention:  Marc Bruner / Darrel Causbrook

Telephone: +61 2 8222 6100

                        Facsimile: +61 2 9222 1880

--------------------------------------------------------------------------------

 

24

 

 

                        e-mail:  darrel.causbrook@causbrooks.com.au

Nation Energy (Australia) Pty Ltd

1500 West 16th Avenue, Suite F

Vancouver, B.C. Canada V6J 2L6 

Attention: John R. Hislop

Telephone: +1 604 331 3375  

Facsimile: +1 604 688 4712    

e-mail:  jhislop@14u.org         


15.           APPLICABLE LAW AND ARBITRATION


15.1          APPLICABLE LAW

This Agreement shall be governed by, construed, interpreted and applied in
accordance with the laws of the Northern Territory, excluding any choice of law
rules which would refer the matter to the laws of another jurisdiction. 


15.2          ARBITRATION


(A)                ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, DISPUTES,
CONTROVERSIES AND OTHER MATTERS IN QUESTION ARISING OUT OF, IN CONNECTION WITH,
OR RELATING TO THIS AGREEMENT, INCLUDING ANY QUESTION REGARDING ITS BREACH,
EXISTENCE, VALIDITY OR TERMINATION, MUST BE SUBMITTED TO BINDING ARBITRATION IN
ACCORDANCE WITH, AND SUBJECT TO, THE INTERNATIONAL CHAMBER OF COMMERCE RULES OF
ARBITRATION.


(B)               THE APPOINTING AND ADMINISTERING BODY WILL BE THE INSTITUTE OF
ARBITRATORS & MEDIATORS AUSTRALIA.  THE ARBITRATORS MUST HAVE AT LEAST TEN
YEARS’ EXPERIENCE AS TO THE SUBJECT OF THE DISPUTE.


(C)                THERE SHALL BE THREE ARBITRATORS, THE LANGUAGE OF ARBITRATION
SHALL BE ENGLISH AND THE PLACE OF ARBITRATION SHALL BE A MUTUALLY-AGREED PLACE
IN AUSTRALIA.


(D)               EACH PARTY WILL EACH APPOINT ONE ARBITRATOR WITHIN 30 DAYS OF
THE FILING OF THE REQUEST FOR ARBITRATION AND THE TWO ARBITRATORS SO APPOINTED
WILL SELECT THE PRESIDING ARBITRATOR WITHIN 30 DAYS OF THE APPOINTMENT OF THE
FIRST TWO ARBITRATORS.


(E)                THE RESULTING ARBITRAL AWARD WILL BE FINAL AND BINDING UPON
THE PARTIES, AND JUDGMENT UPON SUCH AN AWARD MAY BE ENTERED AND ENFORCED BY
EITHER PARTY IN ANY COURT WITH SUFFICIENT JURISDICTION.


16.           TERM


(A)                SUBJECT TO CLAUSE 16(B), THIS AGREEMENT SHALL BE EFFECTIVE
UPON EXECUTION BY ALL PARTIES AND SHALL CONTINUE, UNLESS SOONER TERMINATED BY
THE EXPRESS PROVISIONS OF THIS AGREEMENT, UNTIL PRODUCTION LICENCES COVERING THE
ENTIRE PERMIT AREA HAVE BEEN ISSUED OR UNTIL NATION WITTHDRAWS FROM THE
AGREEMENT UNDER CLAUSE 10. 


 

--------------------------------------------------------------------------------

 

25

 

 


(B)               ANY PROVISION OF THIS AGREEMENT THAT WOULD (BUT FOR THIS
CLAUSE) EFFECT AN ACQUISITION OF AN INTEREST IN AUSTRALIAN URBAN LAND (WITHIN
THE MEANING OF THE FOREIGN ACQUISITIONS AND TAKEOVERS ACT 1975 (CTH) (FATA)) IS
SUBJECT TO AND CONDITIONAL UPON THE PERSON MAKING THE ACQUISITION NOT HAVING
RECEIVED ANY ORDER OR NOTICE UNDER THE FATA PROHIBITING THE PERSON FROM MAKING
THE ACQUISITION OR MAKING THE ACQUISITION SUBJECT TO CONDITIONS WHICH ARE
UNACCEPTABLE TO THE PERSON.


(C)                AT ANY TIME AFTER MARCH 31, 2017, NATION MAY APPLY TO THE
RELEVANT MINISTER PURSUANT TO SECTION 96(3) OF THE PETROLEUM ACT FOR APPROVAL OF
THIS AGREEMENT FOR THE PURPOSES OF HAVING AN ENTRY MADE IN THE REGISTER IN
ACCORDANCE WITH SECTION 96(7) OF THE PETROLEUM ACT.  PALTAR SHALL TAKE SUCH
STEPS AS NECESSARY OR REASONABLY REQUESTED BY NATION IN ORDER TO ACHIEVE THE
APPROVAL AND ENTRY IN THE REGISTER IN ACCORDANCE WITH THIS CLAUSE.


17.           GENERAL PROVISIONS


17.1          WARRANTIES AS TO NO PAYMENTS, GIFTS AND LOANS

Each of the Parties warrants that neither it nor its affiliates has made or will
make, with respect to the matters provided for hereunder, any offer, payment,
promise to pay or authorisation of the payment of any money, or any offer, gift,
promise to give or authorisation of the giving of anything of value, directly or
indirectly, to or for the use or benefit of any official or employee of the
Government or to or for the use or benefit of any political party, official, or
candidate unless such offer, payment, gift, promise or authorisation is
authorised by the Laws, or the payment of any bribe to any person or entity. 
Each of the Parties further warrants that neither it nor its Related Bodies
Corporate has made or will make any such offer, payment, gift, promise or
authorisation to or for the use or benefit of any other person if the Party
knows, has a firm belief, or is aware that there is a high probability that the
other person would use such offer, payment, gift, promise or authorisation for
any of the purposes described in the preceding sentence.  Each Party shall
respond promptly, and in reasonable detail, to any notice from any other Party
or its auditors pertaining to the above stated warranty and representation and
shall furnish documentary support for such response upon request from such other
Party.


17.2          CONFLICTS OF INTEREST


(A)                EACH PARTY UNDERTAKES THAT IT SHALL AVOID ANY CONFLICT OF
INTEREST BETWEEN ITS OWN INTERESTS (INCLUDING THE INTERESTS OF RELATED BODIES
CORPORATE) AND THE INTEREST OF THE OTHER PARTIES IN DEALING WITH SUPPLIERS,
CUSTOMERS AND ALL OTHER ORGANISATIONS OR INDIVIDUALS DOING OR SEEKING TO DO
BUSINESS WITH THE PARTIES IN CONNECTION WITH ACTIVITIES CONTEMPLATED UNDER THIS
AGREEMENT.


(B)               THE PROVISIONS OF 17.2(A) SHALL NOT APPLY TO PALTAR'S
ACQUISITION OF PRODUCTS OR SERVICES FROM A RELATED BODY CORPORATE, OR THE SALE
THEREOF TO A RELATED BODY CORPORATE, MADE IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


(C)                UNLESS OTHERWISE AGREED, THE PARTIES AND THEIR RELATED BODIES
CORPORATE ARE FREE TO ENGAGE OR INVEST (DIRECTLY OR INDIRECTLY) IN AN UNLIMITED
NUMBER OF ACTIVITIES OR BUSINESSES, ANY ONE OR MORE OF WHICH MAY BE RELATED TO
OR IN COMPETITION WITH THE

--------------------------------------------------------------------------------

 

26

 

 


BUSINESS ACTIVITIES CONTEMPLATED UNDER THIS AGREEMENT, WITHOUT HAVING OR
INCURRING ANY OBLIGATION TO OFFER ANY INTEREST IN SUCH BUSINESS ACTIVITIES TO
ANY PARTY.


17.3          PUBLIC ANNOUNCEMENTS


(A)                SUBJECT TO CLAUSE 17.3(B), PALTAR SHALL BE RESPONSIBLE FOR
THE PREPARATION AND RELEASE OF ALL PUBLIC ANNOUNCEMENTS AND STATEMENTS REGARDING
THIS AGREEMENT OR THE OPERATIONS; PROVIDED THAT, NO PUBLIC ANNOUNCEMENT OR
STATEMENT SHALL BE ISSUED OR MADE UNLESS PRIOR TO ITS RELEASE NATION HAS BEEN
FURNISHED WITH A COPY OF SUCH STATEMENT OR ANNOUNCEMENT.  WHERE A PUBLIC
ANNOUNCEMENT OR STATEMENT BECOMES NECESSARY OR DESIRABLE BECAUSE OF DANGER TO OR
LOSS OF LIFE, DAMAGE TO PROPERTY OR POLLUTION AS A RESULT OF ACTIVITIES ARISING
UNDER THIS AGREEMENT, PALTAR IS AUTHORISED TO ISSUE AND MAKE SUCH ANNOUNCEMENT
OR STATEMENT WITHOUT PRIOR APPROVAL OF NATION, BUT SHALL PROMPTLY FURNISH NATION
WITH A COPY OF SUCH ANNOUNCEMENT OR STATEMENT.


(B)               NATION MAY ISSUE ANY SUCH PUBLIC ANNOUNCEMENT OR STATEMENT IF
IT IS NECESSARY TO DO SO IN ORDER TO COMPLY WITH THE APPLICABLE LAWS, RULES OR
REGULATIONS OF ANY GOVERNMENT, LEGAL PROCEEDINGS OR STOCK EXCHANGE HAVING
JURISDICTION OVER NATION OR ITS RELATED BODIES CORPORATE.


17.4          SUCCESSORS AND ASSIGNS

Subject to the limitations on transfer contained in clause 9, this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Parties.


17.5          WAIVER

No waiver by any Party of any one or more defaults by another Party in the
performance of this Agreement shall operate or be construed as a waiver of any
future default or defaults by the same Party, whether of a like or of a
different character.  Except as expressly provided in this Agreement no Party
shall be deemed to have waived, released or modified any of its rights under
this Agreement unless such Party has expressly stated, in writing, that it does
waive, release or modify such right.


17.6          SEVERANCE OF INVALID PROVISIONS

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.


17.7          MODIFICATIONS

Except as is provided in clause 17.6, there shall be no modification of this
Agreement except by written consent of all Parties.


 

--------------------------------------------------------------------------------

 

27

 

 


17.8          HEADINGS

The topical headings used in this Agreement are for convenience only and shall
not be construed as having any substantive significance or as indicating that
all of the provisions of this Agreement relating to any topic are to be found in
any particular clause.


17.9          SINGULAR AND PLURAL

Reference to the singular includes a reference to the plural and vice versa.


17.10      GENDER

Reference to any gender includes a reference to all other genders.


17.11      ENTIRETY

This Agreement constitutes the entire agreement of the Parties with respect to
the subject matter contained herein and supersedes all prior understandings and
negotiations of the Parties. 


17.12      LEGISLATION

A reference in this Agreement to the Petroleum Act or any other statute or any
provision or clause thereof shall be read (unless otherwise provided in this
Agreement) as though the words ‘including any statutory amendment or
modification thereof any statutory provision substituted thereof, re-enactment
or replacement thereof and any rules, regulations, by laws and instruments or
other documents made pursuant thereto’ were added to such reference.

No clause within this document can be used by any person as defence to any
action brought under the Criminal Code or Corporations Act.


17.13      RULE AGAINST PERPETUITIES

For the purposes only of avoiding breach of the rule against perpetuities this
Agreement has a term not exceeding 80 years.


18.           DEFINITIONS


18.1          DEFINED TERMS

Acquisition Date has the meaning ascribed thereto in clause 5.3.

Authorised Person of a Party means:

(a)              the officers and employees of the Party;

(b)              the technical, financial, legal or other advisors of the Party;
and

--------------------------------------------------------------------------------

 

28

 

 

(c)              the respective officers and employees of the technical,
financial, legal or other advisors of the Party.

Blocks means the numbered blocks that each graticular section of the Northern
Territory is divided into pursuant to Section 8 of the Petroleum Act and Block
is a reference to any one of them. 

Commencement Date means the date hereof.

Confidential Information means all confidential, non-public or proprietary
information regardless of how the information is stored or delivered, delivered
to Nation before, on or after the date of this Agreement relating to this
Agreement or the Operations.

Consequential Loss means:

(a)               any damages or losses which are not direct or which do not
flow naturally from the relevant breach of this Agreement, even if those damages
or losses may reasonably be supposed to have been in the contemplation of all
Parties as a probable result of the breach at the time they entered into this
Agreement; and

(b)             any losses of profits, business opportunity, reputation,
customers or markets, whether direct or indirect.

Corporations Act means the Corporations Act 2001 (Cth).

Discovery means the discovery of an accumulation of petroleum whose existence
until that moment was unproven by drilling.

Earning Amount means $6,958,523 of Expenditures, which, for the avoidance of
doubt, is an amount separate and apart from the Cash Consideration and the Share
Consideration.

Earning Date has the meaning ascribed thereto in clause 3.1.

Earning Period means the period commencing on the Commencement Date and ending
March 31, 2017. 

Encumbrance means any mortgage, lien, charge, pledge, assignment by way of
security, security interest, preferential right or trust arrangement, or other
arrangement having the same effect.

Expenditure means expenditure in respect of Operations and other exploration on
the Permit Area and includes all amounts spent on keeping the Permit in good
standing or fulfilling obligations of Paltar with respect to the Permit.

Exploration Agreement means the agreement dated 27 June 2013 among Paltar, the
Native Title Parties (as that term is defined in the Exploration Agreement), and
Northern Land Council, and any other agreement entered into in accordance with
the provisions of the Native Title Act or the Aboriginal Land Rights Act in
relation to the Permit.

--------------------------------------------------------------------------------

 

29

 

 

Force Majeure means any of the following events provided that they are outside
the reasonable control of the affected Party and could not have been prevented
or avoided by that Party taking reasonable steps:

(a)               act of God, earthquake, cyclone, fire, explosion, flood,
landslide, lightning, storm, tempest, drought or meteor;

(b)              war (declared or undeclared), invasion, act of a foreign enemy,
hostilities between nations, civil insurrection or militarily usurped power;

(c)               act of public enemy, sabotage, malicious damage, terrorism or
civil unrest;

(d)              ionising radiation or contamination by radioactivity from any
nuclear waste or from combustion of nuclear fuel;

(e)               confiscation, nationalisation, requisition, expropriation,
prohibition, embargo, restraint or damage to property by or under the order of
any government or government authority; or

(f)               strikes, blockades, lock out or other industrial disputes.

Government means any department, local government council, administrative or
statutory authority or any other person under a Law which has a right to impose
a requirement or whose consent is required.

Indemnitees has the meaning set forth in clause 3.8(b).

Law means any treaty, statute, subordinate legislation, code, regulation, rule,
common law, equity determination, injunction, judgment, order, decree, ruling,
directive, decision and any judicial, regulatory, administrative or other
interpretation,  implementation or enforcement of any of the foregoing issued by
any Government having jurisdiction as to the undertakings and any other matters
arising under this Agreement, whether currently in effect or subsequently
modified, including Commonwealth, Northern Territory and local government
legislation, regulations, by‑laws, and other subordinate legislation.

Minimum Work Obligations means those work or expenditure obligations that must
be performed in order to satisfy Permit obligations.

Nation Interest means an undivided twenty-five percent (25%) interest in the
Permit, insofar as it covers the Permit Area, and any Production Licence granted
in connection therewith (subject to clause 5).

Native Title Claims means either:

(a)               any claim, application or proceeding in respect of Native
Title Rights which is accepted by the Native Title Tribunal or the Registrar
thereof pursuant to the Native Title Act 1993 (Cth); or

(b)             any claim, application or proceeding in respect of those rights,
interests and statutory protections of and relating to aboriginal persons as set
out in the legislation of the Northern Territory or the Aboriginal and Torres
Strait Islander Heritage Protection Act 1984 (Cth).

--------------------------------------------------------------------------------

 

30

 

 

Native Title Rights has the same meaning as the expressions “native title” or
“native title rights and interests” defined in section 223(1) of the Native
Title Act 1993 (Cth) and includes those rights, interests and statutory
protections of and relating to aboriginal persons and aboriginal cultural
heritage as set out in the relevant legislation of the Northern Territory
including the Northern Territory Aboriginal Sacred Sites Act (NT) or the
Aboriginal and Torres Strait Islander Heritage Protection Act 1984 (Cth).

Notice has the meaning set forth in clause 14.1.

Operating Account means the account established and maintained by the Operator
in accordance with this Agreement to record all charges, expenditures, credits
and receipts in respect of Operations which are chargeable or to be credited to
Nation.

Operating Committee means the committee established and functioning under clause
4.

Operations means the following activities required for the operation of the
Permit in accordance with this Earning Agreement:

(a)               management and operation of the Permit;

(b)              facilitation of access to the Permit including liaising with
native title parties and landholders;

(c)               preparation, development and carrying out of exploration and
appraisal programs on the Permit Area;

(d)              geological analysis and interpretation of exploration results;

(e)               compliance with conditions and legal requirements relating to
the Permit;

(f)               appointment and management of contractors undertaking seismic
analysis, drilling, and related exploration and appraisal programs.

Operator has the meaning given to it in the 1993 NT Onshore Petroleum
Directions.

Option has the meaning ascribed thereto in clause 5.3.

Option Period has the meaning ascribed thereto in clause 5.3.

Paltar Interest means an undivided seventy‑five percent (75%) interest in the
Permit, insofar as it covers the Permit Area, and any Production Licence granted
in connection therewith (subject to clause 5).

Parties means the entities named in the first paragraph to this Agreement and
their respective permitted successors or assigns, and Party is a reference to
any one of them.

--------------------------------------------------------------------------------

 

31

 

 

Permit means Exploration Permit 231 issued under the Petroleum Act and includes
any extension, renewal, conversion, substitution, modifications or variations
thereof.

Permit Area means the entire geographic area covered from time to time by the
Permit.

Permit Year means a year beginning 5 September and ending the following 4
September.

Petroleum Act means the Petroleum Act 2009 (NT).

Production Licence has the meaning provided in the Petroleum Act.

Property means all property, whether real or personal, which is owned, leased,
held, developed, constructed, produced or acquired by the Operator solely for
the conduct of Operations.

Related Body Corporate has the meaning given to it in section 50 of the
Corporations Act.

Senior Supervisory Personnel means a Party’s senior manager, who directs all
operations and activities of such Party in Australia. 

Transfer means assign, transfer or otherwise dispose of any interest in this
Agreement in whole or part, whether by sale, lease, declaration or creation of a
trust or otherwise.

Wilful Misconduct means an intentional and conscious disregard of any obligation
owed by the relevant person, but does not include any act or omission which is
(directly or indirectly) attributable to any breach or negligence on the part of
any other person or of such other person's Related Body Corporate.

Work Program and Budget means an annual work program prepared by Paltar setting
out the Operations to be undertaken during that year under this Agreement in
respect of the Permit, together with the estimated amounts required to perform
such work program. 

Work Program Expenses means the costs and expenses incurred, paid or payable by
the Operator in accordance with the provisions of this Agreement or otherwise
authorized by the Operating Committee in connection with conducting Work
Programs and Budgets.  


18.2          INTERPRETATION

In this Agreement, except where the context otherwise requires:

(a)              the singular includes the plural and vice versa and a gender
includes other genders;

(b)              another grammatical form of a defined word or expression has a
corresponding meaning;

(c)              a reference to a clause, paragraph, schedule or annexure is to
a clause or paragraph of, or schedule or annexure to, this Agreement and a
reference to this Agreement includes any schedule or annexure;

(d)              a reference to a document or instrument includes the document
or instrument as novated, altered, supplemented or replaced from time to time;

--------------------------------------------------------------------------------

 

32

 

 

(e)              except where expressly indicated otherwise, all references to
dollar amounts are in Australian currency;

(f)               a reference to a Party is to a party to this Agreement and a
reference to a Party to a document includes the Party's executors,
administrators, successors and permitted assigns and substitutes;

(g)              a reference to a person includes a natural person, partnership,
body corporate, association, governmental or local authority or agency or other
entity;

(h)              a reference to a statute, ordinance, code or other law includes
regulations and other instruments under it and consolidations, amendments,
re-enactments or replacements of any of them;

(i)                the meaning of general words is not limited by specific
examples introduced by including, for example or similar expressions;

(j)                a rule of construction does not apply to the disadvantage of
a Party because the Party was responsible for the preparation of this Agreement
or any part of it; and

(k)              if a day on or by which an obligation must be performed or an
event must occur is not a business day in Sydney, Australia, the obligation must
be performed or the event must occur on or by the next day that is a business
day.


18.3          HEADINGS

Headings are for ease of reference only and do not affect interpretation.

[Signature page follows]

 

--------------------------------------------------------------------------------

 

33

 

 

Executed by Paltar Petroleum Limited (ACN 149 987 459) in accordance with
section 127 of the Corporations Act by authority of its directors:

 

 

/s/ Nick Tropea

 

 

 

 

 

 

/s/ Marc A. Bruner

Secretary

 

Nick Tropea

 

Director

 

Marc A. Bruner

Print name

 

Print name

 

 

Executed by Nation Energy (Australia) Pty Ltd (ACN 606 533 046) in accordance
with section 127 of the Corporations Act by authority of its directors:

 

 

/s/ Darrel Causbrook

 

 

 

 

 

 

 

/s/ John R. Hislop

Secretary/Director

 

Darrel Causbrook

 

Director

 

John R. Hislop

Print name

 

Print name

--------------------------------------------------------------------------------

 

Schedule 1 – Royalties

 

Holder & Granting Document

Percentage of Hydrocarbons produced/sold

1.     Exploration Agreement among Paltar, Native Title Parties and Northern
Land Council 

2%, increasing to 4% after one million barrels have been produced from EP 231,
232 and 234, and increasing again to 5% after one billion barrels have been
produced from lands covered by the three permits

2.     Northern Territory of Australia royalty pursuant to the Petroleum Act
(NT)

10%

 

And see clause 5.6(a) of the Agreement for an additional overriding royalty that
will be reserved by Paltar when assigning to Nation the Paltar Interest in any
Production Licence, so that the effective net revenue interest in the Production
Licence in the hands of Nation will, if Nation exercises its purchase option, be
75% of 100%.

                                                     

\

--------------------------------------------------------------------------------

 

Schedule 2 – Work Program and Budget (all values in $ AUD)

      Permit Year 4 (5 Sep 2015 to 4 Sep 2016)

            Drill one vertical exploration
well                                                      $ 5,544,640

            Geological and geophysical
work                                                             415,848

            Engineering, Geological and Geophysical
Services                                 998,035

       
                                                                                                              
$ 6,958,523

      Permit Year 5 (5 Sep 2016 to 4 Sep 2017)

            Complete well drilled in Permit Year 4 and drill one new vertical
well            $   9,703,120  Geological and geophysical
work                                                                                            
    2,439,642    Engineering, Geological and Geophysical
Services                                                                               
       998,035

                                                                                                                      
 $13,140,797

 

Amounts shown above are in Australian dollars.  All such amounts were originally
estimated in United States dollars and converted to Australian dollars at the
rate of USD 1.00 = AUD 1.38616, the oanda.com average bid rate in effect @ 10:45
pm MST, 20 May 2016.

The term Engineering, Geological and Geophysical Services was used in lieu of
G&A because it is a better description of those services provided for benefit of
Paltar blocks.

Completion and testing of drill well in Permit Year 4 occurs in Permit Year 5.

This is an estimate of the current work commitment to be performed on behalf of
the Exploration Permit.  The actual work performed will be dependent upon
approval by the Northern Territory Department of Mines and Energy (“DME”) of the
Application for Suspension, Variation and Extension that will be filed during
July 2016.

 

 

--------------------------------------------------------------------------------

 

Annex 1 – Accounting Procedure

_______________________

Section
1............................................................................  
General Provisions. 1

Section
2..................................................................................
  Direct Charges. 7

Section
3................................................................................
  Indirect Charges. 11

Section 4.....................................................................  
Acquisition of Material 12

Section
5........................................................................  
Disposal of Materials. 13

Section
6........................................................................................
  Inventories. 14

____________________________________

 

Section 1           General Provisions

1.1              Purpose

The purpose of this Accounting Procedure is to establish fair and equitable
methods for determining charges and credits applicable to Operations.  If the
methods prove unfair or inequitable to Paltar or Nation, the Parties shall meet
and in good faith endeavour to agree on changes to correct any unfairness or
inequity.

1.2              Conflict

In the event of a conflict between the provisions of this Accounting Procedure
and the provisions of the Agreement, the provisions of the Agreement shall
prevail.

1.3              Definitions

The definitions contained in clause 18 of the Agreement shall apply to this
Accounting Procedure and have the same meanings when used herein. Certain terms
used herein are defined as follows:

Accrual basis means that basis of accounting under which costs and benefits are
regarded as applicable to the period in which the liability for the cost is
incurred or the right to the benefit arises, regardless of when invoiced, paid,
or received.

Cash basis means that basis of accounting under which only costs actually paid
and revenue actually received are included for any period.

Country of Operations means the Commonwealth of Australia.

Material means machinery, equipment and supplies acquired and held for use in
Operations.

--------------------------------------------------------------------------------

 

3

 

 

1.4              Operating Account Records / Currency Exchange

1.4.1                    Paltar shall at all times maintain and keep true and
correct records of the production and disposition of all petroleum, and of all
costs and expenditures under the Agreement, as well as other data necessary or
proper for the settlement of accounts between the Parties hereto in connection
with their rights and obligations under the Agreement and to enable Parties to
comply with their respective applicable income tax and other laws.

1.4.2        Paltar shall maintain accounting records pertaining to Operations
in accordance with generally accepted accounting practices used in the
international petroleum industry and any applicable statutory obligations of the
Country of Operations as well as the provisions of the Permit and the Agreement.

1.4.3        The Operating Account shall be maintained by Paltar in the English
language and in Australian currency.  Conversions of currency shall be recorded
at the rate actually experienced in that conversion.  Currency translations are
used to express the amount of expenditures and receipts for which a currency
conversion has not actually occurred.  Currency translations for expenditures
and receipts shall be recorded at the arithmetic average of the buying and
selling exchange rates at the close of each business day of the month of the
current accounting period as published by oanda.com or, if not published by
oanda.com, then by Westpac Banking Corporation.

1.4.4        Any currency exchange gains or losses shall be credited or charged
to the Operating Account, except as otherwise specified in this Accounting
Procedure.  Any such exchange gains or losses shall be separately identified as
such.

1.4.5        The Accrual basis for accounting shall be used in preparing
accounts concerning the Operations.  If a Cash basis for accounting is used,
Paltar shall show accruals as memorandum items.

1.5              Statements and Billings

Unless otherwise agreed by the Parties, Paltar shall submit monthly to Nation,
on or before the 15th day of each month, statements of the costs and
expenditures incurred during the prior month, indicating by appropriate
classification the nature thereof and the corresponding budget category.

1.5.1        These statements, as a minimum, shall contain the following
information:

(i)                 advances of funds setting forth the currencies received from
Nation;

(ii)               the share of Nation in total expenditures, if other than
100%;

(iii)             the accrued expenditures;

(iv)             the current account balance of Nation;

--------------------------------------------------------------------------------

 

4

 

 

(v)                           summary of costs, credits, and expenditures on a
current month, year-to-date, and inception-to-date basis or other periodic
basis, as agreed by the Parties (such expenditures shall be grouped by the
categories and line items designated in the approved Work Program and Budget so
as to facilitate comparison of actual expenditures against that Work Program and
Budget), and

(vi)                         details of unusual charges and credits in excess of
fifty thousand Australian dollars (A $50,000.00).

1.5.2        Paltar shall, upon request, furnish a description of the accounting
classifications used by it.

1.5.3        Amounts included in statements and billings shall be expressed in
Australian currency and reconciled to the currencies advanced.

1.5.4        Each Party shall be responsible for preparing its own accounting
and tax reports to meet the requirements of the Country of Operations and of all
other countries to which it may be subject.  Paltar, to the extent that the
information is reasonably available from the Operating Account records, shall
provide Nation in a timely manner the necessary information to facilitate the
discharge of such responsibility.

1.6              Payments and Advances

1.6.1        Upon approval of any Work Program and Budget, if Paltar so
requests, Nation shall advance its share of estimated cash requirements for the
succeeding month's operations.  Each such Cash Call shall be equal to Paltar's
estimate of the money to be spent in the currencies required to perform its
duties under the Work Program and Budget during the month concerned.  For
informational purposes the Cash Call shall contain an estimate of the funds
required for the succeeding two months detailed by the categories designated in
the Work Program and Budget.

1.6.2        Each such cash Call, detailed by the categories designated in the
Work Program and Budget, shall be made in writing and delivered to Nation not
less than 15 days before the payment due date.  The due date for payment of such
advances shall be set by Paltar but shall be no sooner than the first day of the
month for which the advances are required. All advances shall be made without
bank charges. Any charges related to receipt of advances from Nation shall be
borne by Nation.

1.6.3        Nation shall wire transfer its share of the full amount of each
Cash Call to Paltar on or before the due date, in the currencies requested or
any other currencies acceptable to Paltar at a bank designated by Paltar.  If
currency provided by Nation is other than the requested currency, then the
entire cost of converting to the requested currency shall be charged to Nation.

1.6.4        Notwithstanding the provisions of clause 1.6.2 of this Accounting
Procedure, should Paltar be required to pay any sums of money for Operations
which were unforeseen at the time estimates were provided to Nation, Paltar may
make a written request of Nation for special advances covering Nation' share of
such payments.  Each such Nation shall make its proportional special advances
within ten days after receipt of such notice.

--------------------------------------------------------------------------------

 

5

 

 

1.6.5        If Nation's advances exceed its share of cash expenditures, the
next succeeding cash advance requirements, after such determination, shall be
reduced accordingly.  However, if the amount of such excess advance is greater
than the amount of the next month's estimated cash requirements for such Nation,
Nation may request a refund of the difference, which refund shall be made by
Paltar within ten days after receipt of Nation's request provided that the
amount is in excess of twenty five thousand Australian dollars (A$25,000.00).

1.6.6        If Nation's advances are less than its share of cash expenditures,
the deficiency shall, at Paltar's option, be added to subsequent cash advance
requirements or be paid by Nation within ten days following the receipt of
Paltar's billing to Nation for such deficiency.

1.6.7        If, under the provisions of the Agreement, Paltar is required to
segregate funds received from the Parties, any interest received on such funds
shall be applied against the next succeeding Cash Call. 

1.6.8        If Paltar does not ask Nation to advance its share of estimated
cash requirements, Nation shall pay its share of cash expenditures within 10
days following receipt of Paltar's billing.

1.6.9        Payments of advances or billings shall be made on or before the due
date. If these payments are not received by the due date the unpaid balance
shall bear and accrue interest from the due date until the payment is received
by Paltar at the Agreed Interest Rate.   For the purpose of determining the
unpaid balance and interest owed, Paltar shall translate to Australian currency
all amounts owed in other currencies using the currency exchange rate determined
in accordance with clause 1.4.3 at the close of the last business day prior to
the due date for the unpaid balance.

1.6.10    Subject to governmental regulation, Paltar shall have the right, at
any time and from time to time, to convert the funds advanced or any part
thereof to other currencies to the extent that such currencies are then required
for operations.   The cost of any such conversion shall be charged to the
Operating Account.

1.6.11    Paltar shall endeavour to maintain funds held for the Operating
Account in bank accounts at a level consistent with that required for the
prudent conduct of Operations.

1.6.12    If under the Agreement, Paltar is required to segregate funds received
from or for the Operating Account, the provisions under this clause 1.6 for
payments and advances by Nation shall apply also to Paltar.

--------------------------------------------------------------------------------

 

6

 

 

1.7              Adjustments

Payments of any advances or billings shall not prejudice the right of Nation to
protest or question the correctness thereof; provided, however, all bills and
statements rendered to Nation by Paltar during any year shall conclusively be
presumed to be true and correct after 24 months following the end of such year,
unless within the said 24 month period Nation takes written exception thereto
and makes claim on Paltar for adjustment.  Failure on the part of Nation to make
claim on Paltar for adjustment within such period shall establish the
correctness thereof and preclude the filing of exceptions thereto or making
claims for adjustment thereon.  No adjustment favourable to Paltar shall be made
unless it is made within the same prescribed period.  The provisions of this
clause 1.7 shall not prevent adjustments resulting from a physical inventory of
the Material as provided for in clause VI.  Paltar shall be allowed to make
adjustments to the Operating Account after such 24 month period if these
adjustments result from audit exceptions outside of this Accounting Procedure,
third party claims, or government requirements.  Any such adjustments shall be
subject to audit within the time period specified in clause 1.8.l of this
Accounting Procedure.

1.8              Audits

1.8.1        Nation, upon at least 60 days advance notice in writing to Paltar,
shall have the right to audit the Operating Account and records of Paltar
relating to the accounting hereunder for any year within the 24 month period
following the end of such year, except as otherwise provided in clause 3.1 of
this Accounting Procedure.  As provided in clause 4.2(b)(6) of the Agreement,
Nation shall have reasonable access to Paltar's personnel and to the facilities,
warehouses, and offices directly or indirectly serving Operations.  The cost of
each such audit shall be borne by Nation.  Nation must take written exception to
and make claim upon Paltar for all discrepancies disclosed by said audit within
said 24 month period.  Nation may request information from Paltar prior to the
commencement of the audit.  Paltar will provide the information in electronic
format or hard copy documents, if electronic format is not available.  Paltar
will provide the information requested within 30 days before commencement of the
audit but in no event sooner than 30 days after the written request.  The
information requested shall be limited to that normally used for pre-audit work
such as trial balance, general ledger, and sub-ledger data. 

1.8.2        Paltar shall endeavour to produce information from its Affiliates
reasonably necessary to support charges from those Affiliates to the Operating
Account other than those charges referred to in clause 3.1 of this Accounting
Procedure.

1.8.3       Except for charges under clause 2.7.1, the following provisions
apply to all charges by Paltar for its Affiliates.

In addition to the information provided by Paltar under clause 1.8.2, Nation may
seek to audit the books and records of an Affiliate of Paltar relating to the
charges by the Affiliate to the Operating Account for the same year as provided
in clause 1.8.1 above.  The charges of the Affiliate shall be subject to audit
in accordance with (a), (b), or (c) below or any combination thereof.

--------------------------------------------------------------------------------

 

7

 

 

(a)      If the Affiliate of Paltar consents to the audit, the audit may be
conducted in the same manner as the audit of the books and records of Paltar. 

If all or part of the charges are not audited under (a) above, the unaudited
portion may be audited under (b) and/or (c) below.

(b)     The Affiliate may require use of an internationally recognized
independent public accounting firm to confirm confidential or proprietary
information and charges.  The cost of the internationally recognized independent
public accounting firm shall be borne by Nation.  Nation will seek agreement
with the Affiliate on the audit scope to confirm the details and facts relating
to such information and charges.    

If the internationally recognized independent public accounting firm of the
Affiliate declines to conduct the audit, Nation will seek agreement with the
Affiliate on an alternative internationally recognized independent public
accounting firm.  The cost of using such firm shall be borne by Nation.

Paltar will endeavor to cause its Affiliate to not unreasonably withhold
approval of the use of an internationally recognized independent public
accounting firm or the scope of examination requested by Nation.

If all or part of the charges are not audited under (a) or (b) above, the
unaudited portion may be audited under (c) below.

(c)     Paltar may request its Affiliate to provide Nation an annual report from
an internationally recognized independent public accounting firm attesting that
charges billed from such Affiliate to the Operating Account represent a complete
and accurate allocation of its costs to the Operations, exclude any element of
profit, exclude any duplication of costs covered under clauses 2 and 3, and are
consistent in application to all of its activities.  The report will be
furnished by Paltar within 12 months of the request from Nation.  The cost of
providing the annual report shall be borne by Nation.

No amounts paid to an Affiliate of Paltar, which Nation seeks to audit, may be
charged to the Operating Account if the Affiliate of Paltar does not allow audit
of such amounts as provided above.

1.8.4       Any information obtained by Nation under the provisions of clause
1.8 which does not relate directly to the Operations shall be kept confidential
and shall not be disclosed to any party, except as would otherwise be permitted
under clause 15.2(a)(ii) and (x) of the Agreement.

1.8.5       In the event that Paltar is required by law to employ a public
accounting firm to audit the Operating Account and records of Paltar relating to
the accounting hereunder, the cost thereof shall be a charge against the
Operating Account, and a copy of the audit shall be furnished to Nation.

1.8.6       At the conclusion of each audit, the Parties shall endeavour to
settle outstanding matters expeditiously.  To this end Nation will make a
reasonable effort to prepare and distribute a written report to Paltar as soon
as possible and in any event within 90 days after the conclusion of each audit. 
The report shall include all claims arising from such audit together with
comments pertinent to the operation of the accounts and records.  Paltar shall
make a reasonable effort to reply to the report in writing as soon as possible
and in any event no later than 90 days after receipt of the report.  Should
Nation consider that the report or reply requires further investigation of any
item therein, Nation shall have the right to conduct further investigation in
relation to such matter notwithstanding the provisions of clauses 1.7 and 1.8 of
this Accounting Procedure that the period of 24 months may have expired. 
However, conducting such further investigation shall not extend the 24 month
period for taking written exception to and making a claim upon Paltar for all
discrepancies disclosed by said audit. Such further investigations shall be
commenced within 30 days and be concluded within 60 days after the receipt of
such report or reply, as the case may be.

--------------------------------------------------------------------------------

 

8

 

 

1.8.7        All adjustments resulting from an audit agreed between Paltar and
Nation conducting the audit shall be reflected promptly in the Operating Account
by Paltar and reported to Nation.  If any dispute shall arise in connection with
an audit, it shall be reported to and discussed by the Operating Committee, and,
unless otherwise agreed by the Parties to the dispute, resolved in accordance
with the provisions of clause 18 of the Agreement. If all the Parties to the
dispute so agree, the adjustments) may be referred to an independent expert
agreed to by the Parties to the dispute.  At the election of the Parties o the
dispute, the decision of the expert will be binding upon such Parties.  Unless
otherwise agreed, the cost of such expert will be shared equally by all Parties
to the dispute.

1.9              Allocations

If it becomes necessary to allocate any costs or expenditures to or between
Operations and any other operations, such allocation shall be made on an
equitable basis. When it is reasonably foreseeable that such an allocation will
be required, Paltar will furnish a description of its allocation procedures
pertaining to these costs and expenditures and its rates for personnel and other
charges.  Such allocations shall be subject to audit under clause 1.8.

Section 2           Direct Charges

Paltar shall charge the Operating Account with all costs and expenditures
incurred by Paltar for the conduct of Operations.  Charges for services normally
provided by an operator such as those contemplated in clauses 2.7.2 and 2.7.3
which are provided by Paltar’s Affiliate shall reflect the cost to the
Affiliate, excluding profit, for performing such services, except as otherwise
provided in clause 2.6 and clause 2.7.1.

Charges shall only be applied to the Operating Account to the extent such
charges are reasonably incurred in the legitimate exercise of Operations under
the Agreement and in bona fide arms-length transactions on commercial terms
generally available in the market place.

The costs and expenditures shall be recorded as required for the settlement of
accounts between the Parties hereto in connection with the rights and
obligations under this Agreement and for purposes of complying with the tax laws
of the Country of Operations and of such other countries to which any of the
Parties may be subject.  Chargeable costs and expenditures may include, but are
not limited to:

--------------------------------------------------------------------------------

 

9

 

 

2.1              Permits

All costs, if any, attributable to the acquisition, maintenance, renewal or
relinquishment of the Permits paid in accordance with the Petroleum Act when
paid by Paltar in accordance with the provisions of the Agreement.

2.2              Salaries, Wages and Related Costs.

Salaries, wages and related costs include everything constituting the employees'
total compensation, as well as the cost to Paltar of holiday, vacation,
sickness, disability benefits, living and housing allowances, travel time,
bonuses, and other customary allowances applicable to the salaries and wages
chargeable hereunder, as well as the costs to Paltar for employee benefits,
including but not limited to employee group life insurance, group medical
insurance, hospitalization, retirement, severance payments required by the laws
or regulations of the Country of Operations. 

Expenditures or contributions made pursuant to assessments imposed by
governmental authority for payments with respect to or on account of employees
described in clause 2.2.1 and clause 2.2.2 shall be chargeable to the Operating
Account.

2.2.1        The salaries, wages and related costs of employees of Paltar and
its Affiliates temporarily or permanently assigned in the Country of Operations
and directly engaged in Operations shall be chargeable to the Operating Account;

2.2.2        The salaries, wages and related costs of employees of Paltar and
its Affiliates temporarily or permanently assigned outside the Country of
Operations directly engaged in Operations and not otherwise covered in clause
2.7.2 of this Accounting Procedure shall be chargeable to the Operating Account;

2.2.3        Costs for salaries, wages and related costs may be charged to the
Operating Account on an actual basis or at a rate based upon the average cost in
accordance with Paltar's usual practice.  In determining the average cost,
expatriate and national employees' rates shall be calculated separately and
reviewed at least annually;

2.2.4        Reasonable expenses (including related travel costs) of those
employees whose salaries and wages are chargeable to the Operating Account under
clauses 2.2.1 and 2.2.2 of this Section 2 and for which expenses the employees
are reimbursed under the usual practice of Paltar shall be chargeable to the
Operating Account; and

2.2.5        If employees are engaged in other activities in addition to the
Operations, the cost of such employees shall be allocated on an equitable basis.

--------------------------------------------------------------------------------

 

10

 

 

2.3              Employee Relocation Costs

2.3.1        Except as provided in clause 2.3.3 of this Accounting Procedure,
Paltar's cost of employees' relocation to or from an assignment with the
Operations, whether within or outside the Country of Operations and whether
permanently or temporarily assigned to the Operations, shall be chargeable to
the Operating Account.  If such employee works on other activities in addition
to Operations, such relocation costs shall be allocated on an equitable basis.

2.3.2        Such relocation costs shall include transportation of employees,
families, personal and household effects of the employee and family, transit
expenses, and all other related costs in accordance with Paltar's usual
practice.

2.3.3        Relocation costs to an assignment that is not with the Operations
to another location shall not be chargeable to the Operating Account unless the
place of the new assignment is the point of origin of the employee or unless
otherwise agreed by the Operating Committee.

2.4              Offices, Camps, and Miscellaneous Facilities.

The cost of maintaining any offices, sub-offices, camps, warehouses, housing,
and other facilities of Paltar and/or Affiliates directly serving the
Operations. If such facilities serve operations in addition to the Operations
the costs shall be allocated to the properties served on an equitable basis.

2.5              Material

The cost, net of discounts taken by Paltar, of Material purchased or furnished
by Paltar, Such costs shall include, but are not limited to, export brokers'
fees, transportation charges, loading, unloading fees, export and import duties
and Licence fees associated with the procurement of Material and in-transit
losses, if any, not covered by insurance. So far as it is reasonably practical
and consistent with efficient and economical operation, only such Material shall
be purchased for, and the cost thereof charged to, the Operating Account as may
be required for immediate use.

2.6              Exclusively Owned Equipment and Facilities of Paltar and
Affiliates.

Charges for providing its exclusively owned equipment, facilities, and utilities
of Paltar or any of its Affiliates at rates not to exceed the average commercial
rates of non-affiliated third parties then prevailing for like equipment,
facilities, and utilities for use in the area where the same are used
hereunder.  On request, Paltar shall furnish Nation a list of rates and the
basis of application. Such rates shall be revised from time to time if found to
be either excessive or insufficient, but not more than once every six months.

Exclusively owned drilling tools and other equipment lost in the hole or damaged
beyond repair may be charged at replacement cost less depreciation plus
transportation costs to deliver like equipment to the location where used.

--------------------------------------------------------------------------------

 

11

 

 

2.7              Services

2.7.1        The charges for services provided by third parties shall be
chargeable to the Operating Account.

2.7.2        The cost of services performed by Paltar’s Affiliates’ technical
and professional staffs not located within the Country of Operation and not
otherwise covered under clause 2.2.2 of this Accounting Procedure, shall be
chargeable to the Operating Account. The individual rates shall include salaries
and wages of such technical and professional personnel, lost time, governmental
assessments, and employee benefits.  Costs shall also include all support costs
necessary for such technical and professional personnel to perform such
services, such as, but not limited to, rent, utilities, support staff, drafting,
telephone and other communication expenses, computer support, supplies,
depreciation, and other reasonable expenses.

2.8              Insurance

Premiums paid for insurance required by law or the Agreement to be carried for
the benefit of the Operations.

2.9              Damages and Losses to Property

2.9.1        All costs or expenditures necessary to replace or repair damages or
losses incurred by fire, flood, storm, theft, accident, or any other cause shall
be chargeable to the Operating Account. Paltar shall furnish Nation written
notice of damages or losses incurred in excess of fifty thousand Australian
dollars (A$50,000.00) as soon as practical after report of the same has been
received by Paltar.  All losses in excess of fifty thousand Australian dollars
(A$50,000.00) shall be listed separately in the monthly statement of costs and
expenditures.

2.9.2        Credits for settlements received from insurance carried for the
benefit of Operations and from others for losses or damages to Property or
Materials shall be chargeable to the Operating Account. 

2.9.3        Expenditures incurred in the settlement of all losses, claims,
damages, judgments, and other expenses for the account of Operations shall be
chargeable to the Operating Account.

2.10          Litigation, Dispute Resolution and Associated Legal Expenses

The costs and expenses of litigation, dispute resolution and associated legal
services necessary for the protection of the Operations under the Agreement as
follows:

2.10.1    Legal services, other than those provided by the internal legal staffs
of the Parties or their Affiliates, necessary or expedient for the protection of
the Operations, and all costs and expenses of litigation, arbitration or other
alternative dispute resolution procedure, including reasonable attorneys' fees
and expenses, together with all judgments obtained against the Parties or any of
them arising from the Operations.

--------------------------------------------------------------------------------

 

12

 

 

2.10.2    If the Parties shall so agree, litigation, arbitration or other
alternative dispute resolution procedures resulting from actions or claims
affecting the Operations hereunder may be handled by the legal staff of one or
any of the Parties or their respective Affiliates; and a charge commensurate
with the reasonable costs of providing and furnishing such services rendered may
be made by the Party or the Affiliate providing such service to Paltar for the
Operating Account, but no such charges shall be made until approved by the
Parties.

2.11          Taxes and Duties

All taxes, duties, assessments and governmental charges, of every kind and
nature, assessed or levied upon or in connection with the Operations, other than
any that are measured by or based upon the revenues, income and net worth of a
Party.

If Paltar or an Affiliate is subject to income or withholding tax as a result of
services performed at cost for the operations under the Agreement, its charges
for such services may be increased by the amount of such taxes incurred (grossed
up).

2.12          Ecological and Environmental

Costs incurred on the Property as a result of statutory regulations for
archaeological and geophysical surveys relative to identification and protection
of cultural resources and/or other environmental or ecological surveys as may be
required by any regulatory authority. Also, costs to provide or have available
pollution containment and removal equipment plus costs of actual control, clean
up and remediation resulting from responsibilities associated with Hydrocarbon
contamination as required by all applicable laws and regulations.

2.13          Decommissioning (Abandonment) and Reclamation.

Costs incurred for decommissioning (abandonment) and reclamation of the
Property, including costs required by governmental or other regulatory authority
or by the Agreement.

2.14          Other Expenditures

Any other costs and expenditures incurred by Paltar for the necessary and proper
conduct of the Operations and not covered in this Section 2 or in Section 3.

Section 3           Indirect Charges

3.1              Purpose

Paltar shall charge the Operating Account monthly for the cost of indirect
services and. related office costs of Paltar and its Affiliates not otherwise
provided in this Accounting Procedure. Indirect costs chargeable under this
Section 3 represent the cost of general assistance and support services provided
by Paltar and its Affiliates. These costs are such that it is not practical to
identify or associate them with specific projects but are for services which
provide the Operations with needed and necessary resources which Paltar requires
and provide a real benefit to Operations. No cost or expenditure included under
Section 2 shall be included or duplicated under this Section 3. The charges
under Section 3 are not subject to audit under clauses 1.8.1 and 1.8.2 of this
Accounting Procedure other than to verify that the overhead percentages are
applied correctly to the expenditure basis.

--------------------------------------------------------------------------------

 

13

 

 

3.2              Amount

3.2.1        The indirect charge under clause 3.1 of this Accounting Procedure
for any month shall equal the greater of the total amount of indirect charges
for the period beginning at the start of the year through the end of the period
covered by Paltar's invoice (Year-to-Date) determined under clause 3.2.2 of this
Accounting Procedure, less indirect charges previously made under clause 3.1 of
this Accounting Procedure for the year in question, or the amount of the minimum
assessment determined under clause 3.2.3, calculated on an annualized basis (but
reduced pro rata for periods of less than one year), less indirect charges
previously made under clause 3.1 for the year in question.

3.2.2       Unless exceeded by the minimum assessment under clause 3.2.3, the
Year-to-Date indirect charges shall be a percentage of the aggregate
Year-to-Date expenditures, calculated on the following scale:

Annual Expenditures

$0 to A$3,000,000 of expenditures = 5 %

Next A$7,000,000 of expenditures = 4 %

Next A$11,000,000 of expenditures = 3 %

Excess above A$11,000,000 of expenditures = 1.5 %

3.2.3        A minimum amount of A $36,000.00 shall be assessed each year
calculated from the Effective Date and shall be reduced pro rata for periods of
less than a year.

3.3              Indirect Charge for Projects.

If a major infrastructure construction project is undertaken, a separate
indirect charge for such project shall be approved by the Operating Committee at
the time of approval of the project.

Section 4           Acquisition of Material

4.1              Acquisitions

Materials purchased for the Operating Account shall be charged at net cost paid
by Paltar. The price of Materials purchased shall include, but shall not be
limited to export broker's fees, insurance, transportation charges, loading and
unloading fees, import duties, Licence fees, and demurrage (retention charges)
associated with the procurement of Materials, and applicable taxes, less all
discounts taken.

--------------------------------------------------------------------------------

 

14

 

 

4.2              Materials Furnished by Paltar

Materials required for operations shall be purchased for direct charge to the
Operating Account whenever practicable, except Paltar may furnish such Materials
from its stock under the following conditions:

4.2.1        New Materials transferred from the warehouse or other properties of
Paltar hall be priced at net cost determined in accordance with clause 4.1 above
as if Paltar had purchased such new Material just prior to its transfer.  Such
net costs shall in no event exceed the then current market price.

4.2.2        Material which is in sound and serviceable condition and suitable
for use without repair or reconditioning shall be classed as Condition ‘B’ and
priced at 75% of such new purchase net cost at the time of transfer.

4.2.3        Materials not meeting the requirements of clause 4.2.2 above, but
which can be made suitable for use after being repaired or reconditioned, shall
be classed as Condition "C" and priced at 50% of such new purchase net cost at
the time of transfer.  The cost of reconditioning shall also be charged to the
Operating Account provided the Condition ‘C’ price, plus cost of reconditioning,
does not exceed the Condition ‘B’ price; and provided that Material so
classified meet the requirements for Condition ‘B’ Material upon being repaired
or reconditioned.

4.2.4        Material which cannot be classified as Condition ‘B’ or Condition
‘C’, shall be priced at a value commensurate with its use.

4.2.5        Tanks, derricks, buildings, and other items of Material involving
erection costs, if transferred in knocked-down condition, shall be graded as to
condition as provided in this clause 4.2 of Section 4, and priced on the basis
of knocked-down price of like new Material.

4.2.6        Material including drill pipe, casing and tubing, which is no
longer useable for its original purpose but is useable for some other purpose,
shall be graded as to condition as provided in this clause 4.2 of Section 4. 
Such Material shall be priced on the basis of the current price of items
normally used for such other purpose if sold to third parties.

4.3              Premium Prices

Whenever Material is not readily obtainable at prices specified in clauses 4.1
and 4.2 of this clause IV because of national emergencies, strikes or other
unusual causes over which Paltar has no control, Paltar may charge the Operating
Account for the required Material at Paltar's actual cost incurred procuring
such Material, in making it suitable for use, and moving it to Permit area,
provided that notice in writing, including a detailed description of the
Material required and the required delivery date, is furnished to Nation of the
proposed charge at least 10 days (or such shorter period as may be specified by
Paltar) before the Material is projected to be needed for operations and prior
to billing Nation for such Material the cost of which exceeds fifty thousand
Australian dollars (A $50,000.00).  Nation shall have the right, by so electing
and notifying Paltar within seven days (or such shorter period as may be
specified by Paltar) after receiving notice from Paltar, to furnish in kind all
or part of his share of such Material per the terms of the notice which is
suitable for use and acceptable to Paltar both as to quality and time of
delivery.  Such acceptance by Paltar shall not be unreasonably withheld.  If
Material furnished is deemed unsuitable for use by Paltar, all costs incurred in
disposing of such Material or returning Material to owner shall be borne by
Nation furnishing the same unless otherwise agreed by the Parties.  If Nation
fails to properly submit an election notification within the designated period,
Paltar is not required to accept Material furnished in kind by Nation.  If
Paltar fails to submit proper notification prior to billing Nation for such
Material, Paltar shall only charge the Operating Account on the basis of the
price allowed during a "normal" pricing period in effect at time of movement.

--------------------------------------------------------------------------------

 

15

 

 

4.4              Warranty of Material Furnished by Paltar

Paltar does not warrant the condition or fitness for the purpose intended of the
Material furnished. In case defective Material is furnished by Paltar for the
Operating Account, credit shall not be passed to the Operating Account until
adjustment has been received by Paltar from the manufacturers or their agents.

Section 5           Disposal of Materials

5.1              Disposal

Paltar shall be under no obligation to purchase the interest of Nation in new or
used surplus Materials.  Paltar shall have the right to dispose of Materials but
shall advise and secure prior agreement of the Operating Committee of any
proposed disposition of Materials having an original cost to the Operating
Account either individually or in the aggregate of A$50,000 or more.  When
Operations are relieved of Material charged to the Operating Account, Paltar
shall advise Nation of the original cost of such Material to the Operating
Account so that the Parties may eliminate such costs from their asset records. 
Credits for Material sold by Paltar shall be made to the Operating Account in
the month in which payment is received for the Material.  Any Material sold or
disposed of under this clause shall be on an ‘as is, where is’ basis without
guarantees or warranties of any kind or nature. Costs and expenditures incurred
by Paltar in the disposition of Materials shall be charged to the Operating
Account.

5.2              Material Purchased by Nation or its Affiliate

Proceeds received from disposed Material purchased by Nation or its Affiliate
shall be credited to the Operating Account, with new Material valued in the same
manner as new Material under clause 4.2.1 of this Accounting Procedure and used
Material valued in the same manner as used Material under clause 4.2.2 of this
Accounting Procedure, unless otherwise agreed by the Operating Committee.

5.3              Sales to Third Parties

Proceeds received from Material purchased from the Property by third parties
shall be credited by Paltar to the Operating Account at the net amount collected
by Paltar from the buyer. If the sales price is less than that determined in
accordance with the procedure set forth in clause 5.2 of this Accounting
Procedure, then approval by the Operating Committee shall be required prior to
the sale.  Any claims by the buyer for defective materials or otherwise shall be
charged back to the Operating Account if and when paid by Paltar.

--------------------------------------------------------------------------------

 

16

 

 

Section 6           Inventories

6.1              Periodic Inventories - Notice and Representation

At reasonable intervals, inventories shall be taken by Paltar of all Material
held in warehouse stock on which detailed accounting records are normally
maintained.  The expense of conducting periodic inventories shall be charged to
the Operating Account.  Paltar shall give Nation written notice at least 60 days
in advance of its intention to take inventory, and Nation, at its sole cost and
expense, shall each be entitled to have a representative present.  The failure
of Nation to be represented at such inventory shall bind such Nation to accept
the inventory taken by Paltar, who shall in that event furnish Nation with a
reconciliation of overages and shortages.  Inventory adjustments to the
Operating Account shall be made for overages and shortages.  Any adjustment
equivalent to A$50,000 or more shall be brought to the attention of the
Operating Committee.

6.2              Special Inventories

Whenever there is a sale or change of interest in the Agreement, a special
inventory may be taken by Paltar provided the seller and/or purchaser of such
interest agrees to bear all of the expense thereof. In such cases, both the
seller and the purchaser shall be entitled to be represented and shall be
governed by the inventory so taken.

 

 